Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 1 of 77




                    EXHIBIT B
    Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 2 of 77


I
        r'|r   '4




                       EBER BROS. WINE & I,IQUOR CORP

                                RETIREMENT PI,AN




                EBER BROS. WINE & IJIQUOR CORP. , a New York corporatlon
    (the "Employert'), hereby conLinues, amends and restates in its
    entirety Lhe EBER BROS. WINE & LIQUOR CORP. RETIREMENII PIrAN (the
    rrPlanrr) for Lhe exclusive benefiE of its Employees who are
    eligible to become Participants. By separate agreemenL with
    M & T Bank, as Truetee, t,he Employer has established a,Trust to
    hold the assets of the Plan.




                        R.e_Ftat.ed   as of ,lung l.   1994




                                                                             EB-00035997
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 3 of 77




    d




                                          Table of ConLents


                                                                  Paqe

 ARTTCIJE    I      -   Inbroduction                                    t
 ARTICLE     II     -   Definitions.     .:...                          a


 ARTICIJE    III    -   Participation and Service..                11

 ARTICLE rV         -   Benefit Formula                            t4
 ARTICIJE V         -   Retirement Income Benefits.                t5
 ARTICIJE VT        -   Form of Benefit Payments..            ,    23

 ARTICIJE    VIT    -   Death Benefits.            .
                                                                   'Q

 ARTICIJE    VIII   -   Employer Contributions, . . .              31

 ARTICI,E, IX       -   Trust Fund.. ..                            32
        'l

 ARTICI,E X         -   AdminisErat,ive Committee and other
                        u,a ArrFl   ift   ad                       33

 ARTICIJE XI        - Amendments.                                  JI


 ARTICIJE XIT       - Successor Employer and Merger
                      or Consolidation of Plans.                   38

 ARTICI,E    XIII   - Plan Termination...                          40

 ARTICI,E XTV       - Treasury Department Limitation
                        on Benefits.           .                   4L

 ARTICI,E XV        - Top-Heavy Provisions                         43

 ARTTCLE XVI        - Miscellaneous                                47




                                                                            EB-00035998
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 4 of 77




         ^



                               ARTICLE I
                             Introduction

            The name of this Plan is the Eber Bros, Wine a Liguor
 Corp. Retiremenb PIan. fts purpose is to provlde retirement
 benefits to the eligible Employees of Eber Bros. Wine a Liguor
 Corp., Rochester Liguor Corporation, Eber Bros. Wine & Liquor
 Syracuse, Inc., formerly M. Lichtman & Co., Inc., Eber Bros.
 Wine e Liguor Corp., A1bany Division, formerly Graves & Rodgers
 and Monroe Display Company.
            This Pl-an was originally establiehed effective as of
 April 1-, L954. Because of the enactment. of t,he Tax Reform Act of
 1985 and other developmenbs since the Plan was last restated, the
 Plan is amended and restated in its entirety, effective June 1,
 1989, except in the case of any provision which itself conLains a
 separate effective date. Effective as of ,June 1, 1988,
 salespeople at Rochester Liquor Corporation became eligible and
 their former plan with Ehe ReLaiI Clerks Union was merged into
 this Plan. Effective 'January l-, l-988/ Employee contributions
 were d.isconEinued and refunded. The effective date of this
 amendment is ,Tune 1-, l-989, unless otherwise specifically stated.
        . No provision of this restated Plan shall" operate to
 diminish or adversely affect the accrued benefits of any
 Participant determined immediately preceding the effective date
 of this restatement,.




                                                                         EB-00035999
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 5 of 77




                                      z


                                 ARTICLE TT

                                Definitions

           $EC'[IAN 2..L 'rAccrued Benefj.Lrr means the annual benefit
 accrued at any part.icular point in time for each Participant as
 determined in accordance wit.h Section 4.2.
             SECTION 2.2 "Actuarial Eguivalertt" means the
 equivalent current val-ue of the Article IV formula benefit
 determined pursuant to t,he t.ables appended to the PIan and, if
 not covered by such cables, in accordance with the-L-9+L{Pfqc _,h. .p
 Forecast MortaLit,y Table                                     7 15-/0 (27o,,'',1 /,v^l
                                                                                    r


                           "t:-p"t;;;;-il;eiest;/provided,
 however, Lhat in Plan Years    beginning after December 3L, 1984,
 for purposes of determining the presenE value of any lump sum
 payout, not in excess of $25,000 under this Plan, the interest
 assumption shall be no greater than t,he raLe that would have been
 used by,the Pension Benefit Guaranty Corpor4tion ("PBGCil) as of
 the distribution date for purposes of determining the presenL
 value gf a lump sum distribution for single employer plans
 terminhting on that date. If Lhe lump sum payout exceeds $25,000
 using'the PBGC raLe, the interest assumpLion used for valuing
 thaL port,ion of the lump sum in excess of $25,000 will be no
 greater than 120 percent of the rate that would have been used by
 the PBGC for purposes of determining the present value of a lump
 sum distribuLion for single employer plans terminating on the
 disEribution date.
             SECTION 2.3 "Actuaryrr means an enrolled actuary
 selected by the CommitLee.
             SECTION 2,4 ',Affiliated Company[ means (1) a member of
 an affiliated service group wit.hin the meaning of Code section
 414 (m) of which the Employer is a member; (2) a member of a
 controlled group of corporations of which the Employer is a
 memberi (3) an unincorporat.ed business which is parL of a group
 of trades or businesses (whether or not incorporated) under
 common control with the Employer as determined pursuant to
 secLion 4I4(c) of the Code; or (4) any other ent.iLy required to
 be aggregat,ed with the Employer under Code section 414. For
 purposeE of this Section, a controlled group gf corporaLions
 means a group defined under sect,ion L563 (a) of che Code
 deEermined without regard Lo Code sections f563 (a) (4) and
 1563 (e) (3 ) (c)   .

                   iz.5 r'Annuity Starting DateI means the first
              SECTIQN
 day of the first period for which an amount is paid (not t,he date




                                                                              EB-00036000
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 6 of 77




                                   3



 of eleccion or the actual date of payment.) as an annuit,y, or any
 other form, under t.he Plan.
            SECTIO-N 2.6 I'Average Wage Base'r means t.he average of
 the Social Security wage bases for t,he 35-year period ending with
 t.he year in which a Participant, reLires, terminaLes or becomes
 disabled, rounded down to the nearest $f00.
            Section 2.7 ',Benefic iaryI means any person designat.ed
 by a Part,icipant, to receive any deat.h benefit, which shall be
 payable under this Plan.
            SECTION 2.8 rrBoardrr means Lhe Board of Directors of
 Eber Bros. Wine & Liquor Corp.
            SECTION 2.9- "Break in Service'r means that an Employee
 fails to complete more t.han 500 Hours of Service during an
 Eligibility CornputaLion Period or a Plan Year, whichever is
 appl"icable.
        ,   SECTIQN   A:10 rrCoderr means Lhe fnLernal Revenue Code of
 1"986, as amended from     time to bime.
            SECTIOIS. 2 . LL "Commit.teerr means the Administrat,ive
 Cornmittee appoinLed by the Board pursuant to Article X to
 administer the PIan.
            SECTIQI\I 2.12 "Compensationil means in the case of
 salaried and hourly paid Participants, gross pay plus taxable
 fringe benefits as shown on Form W-2 each calendar year ended
 wit.hin each Year, and in t.he case of commission salespeople, '75?
 of alL gross earnings, including Laxable fringe benefits, during
 a calenciar year but, not, including contributions made under this
 Plan, or, for Plan Years beginning after December 31, L993' any
 amount in excess of $l-50,000 (adjusted for cost of living
 increases as permitLed under t,he Code). This amount had been
 9200,000, as adjusted for Plan yeare beginning after December 31,
 l-988. Prior to January I, 1994, in the cage of commission
 salespeople at Eber Bros. Wine c Liguor Syracuse, fnc.,
 1-00 percent of gross earnings was Lncluded.
            SECTION 2.l-.3 'tContingent AnnuitanL" means the person
 designated by a Participant to receive lifetime monLhly
 retiremenL income payment.s after the PartS-cipant.'s death in
 accordance wi-Eh Article VI.
           SECTION-j].14 "Deferred Retirement Date'r means the
 first day of the month next following Ehe month in which a
 Participant actually retires after the Normal ReCirement DaLe.



                                                                         EB-00036001
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 7 of 77




    f




                                   A




            SECTION 2.1-5 "Disabil-ityil means a physical or mental
 condition which, in the judgrnenc of the Committee, based on
 medicaL reports and other evidence satlsfactory to the CommiE,tee,
 wil} permanently prevent an Employee from satisfactorily
 performing the usual duties for the Employer.
            SECTION 2.1-6 "Early Retirement Daterr means the firsc
 day of the month next following the month in which a Participant
 retires early pursuant to Section 5.2.
            SECTION 2. L7 "Election Period" means the 90-day period
 preceding the Annuity Start.ing Date during which a Participant
 can e1ect, with the consent of the spouse, to waive the Qualified
 .foint and Survivor Annuity or can elect eo revoke such a waiver.
            SECTIoN 2.JB "Eligibility    Computation Period" means
 the twelve-consecutive*month period beginning with an Employee's
 Employnent Date and each anniversary thereof.
         , SECTIQN 2. L9 "Employeerr means any person who is
 receiving remunerat.ion for services rendered t,o Lhe Employer,
 including any Leased Employee, or any person who would be
 receiving such remuneraLion excepL for a Leave of Absence.
            SECTION 2.20 "Employerrt means Eber Bros. Wine & Liquor
 Corp., Rochester Liquor Corporation, Eber Bros. Wine & Liquor
 Syracuse, Inc., formerly M. Lichtman & Co., Inc. (as of May 26,
 L983), Eber Bros. Wine & Liquor Corp., AJ-bany Division, formerly
 Graves & Rodgers (as of February L, l-989) and Monroe Display
 CorporaLion.
             SECTION 2. al- "Employment Date" means the date on which
 an Employee first performs an Hour of Service for the Employer or
 an Affiliated Company.
            SECTION 2.22 "ERJSATT means the Employee Retirement
 Income  Security Act of L974 as amended from time to time and
 regulat,ions issued lhereunder.
            SECTION 2.23 rtFinal Average Compensation'r means a
 Participant's average Compensation during the five highest
 consecutive calendar years ouL of the last ten Years of
 ParLicipation. If a Participant has completed fewer than five
 calendar years, Final Averag'e Compensation shall be t.he average
 Compensation for all completed cafendar years.
            SECTION 2.24 I'Former Participanttt means a ParEicipant
 whose employment with the Employer has terminated, and who has a
 vested benefit under the Plan which has not, been paid in fuIl.




                                                                         EB-00036002
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 8 of 77




                                   5


            SECTION 2.25 "Highly Compensated Employee'r means an
 employee who  is highly compensaLed as defined in Code section
 er4(q) . Subject to t,he special limitat.ions and definiLions
 contained in section 4L4 (q) , a Highly CompensaLed Employee is any
 employee who during Lhe current or preceding Plan Year:
            (a) was a five percenL owner of Lhe Employer;
            (b) received compensation from the Employer in excess
                 of $75,000 (in 199a Ehis figure has been indexed
                 to $99,000) ;
            (c) received compensat,ion from the Employer in excess
                 of $50,000 (in 1994 this figure is $66r000) and is
                 in the top 20 percent of the Employer's employees
                 rankeci on the basis of compensation; or
           (d) was at any time an officer of the Employer and
                 received compensation in excess of 50? of the
        '        $::1":i,*"35i: 3:lli5"'iTl'?ii?1,
                 L994)   .
                                                     tii   ilE,i133 ,.,
 In making this determinat,ion, an employee who does not sat,isfy
  (b), (c) or (d) in the preceding Plan Year shall not be
 considered as satisfying (b), (c) or (d) for the current Plan
 Year unless the Participant meets the requirements of those
 subsections for Lhe currenL year and is among the top 100
 employees paid the greaLest compensation during the current Plan
 Year. For purposes of Lhe Highly Compensated Employee
 definition, the term Employer includes any Affiliated Company.
 This Section's dollar t j-mit,s shall be adjusted for cost of living
 increases as provided under the Code.
            SECTION,2,26 r'Hour of Servicerr means each hour for
 which an  Ernployee is paid, or ent,itled to payment,, during an
 applicable compuLation period in accordance with the following:
            (a) Pqrformancg of Services. An llour of Service sha1l
                  be credited for each hour thac an Employee is paid
                  or entitled to payment for t,he performance of
                  services for the Employer.
            (b) Leaves of Absence. Ctc. An Hour of Service shal"l
                  be credited for each hour during which no duties
                  are performed but for which an Employee is paid or
                  entitled to payment by Ehe Employer (whether or
                  not the employment relat.ionship has terminated)
                  for any other purpose, such as, but without



                                                                          EB-00036003
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 9 of 77




                                   6



                 Iimit.ation, payment due to vacation, holiday,
                 illness, disabil-ity, layoff, jury duty or Leave of
                Absence. Credit shall also be given for any
                maternity or paternity leave (i.e.,, pregnancy of
                t.he Employee, birth or adoption of the Employee,s
                child, or caring for the Employee's child
                immediately following birth or adoption) taken by
                an Empl-oyee. No more than 501 Hours of Serviee
                shall be credited under t.his provision, however,
                Lo an Employee on account of any single conLinuous
                period during which no services are performed for
                the Employer. In addition, no Hours of Service
                shall be credited with respect to payments made
                under a plan mainLained by Lhe Employer solely for
                complying wilh applicable workers' compensacion,
                or disability insurance laws or Lo paymenLs which
                reimburse an Employee for medical or
                medically-related expenses .
            (c) B_irck pay. To the extent not credit,ed for either
                of the preceding purposesr, an Employee shall be
                credited with an Hour of Service for each hour for
                which back pay, irrespective of mit.igation of
                damages, is either awarded or agreed to by the
                Employer. If back pay is made with respecL to one
                of Ehe purposes set forth in provision (b) above,
                the number of creditable Hours of Service shall be
                subject to t,he limitations set forch in Ehat
                provision.
            (d) Militarv Service. An Hour of Service shal-l be
                credited for each hour of the normally scheduled
                work hours for each day during any period t.he
                Employee is on leave of absence from t.he Employer
                or any Affiliated Company for military service
                with the Armed Forces of the United StaLes, buL
                nou to exceed the period reguired under the Law
                pertaining to veterans' reemployment. rights;
                provided t.hat if the ParEicipant fails Lo report
                for work at the end of such leave during which t.he
                Participant has employrnent rights, t,he Participant
                shall not receive credit for hours on such leave.                  b


            (e) ComptrE-elicn and Creditincr of- Hou.rg. The Committee
                shall determine the number of creditable Hours of
                Service in any computaLion period on the basis of
                any records kepc by Lhe Employer thaL accurately
                reflect Hours of Service. If any payments




                                                                         EB-00036004
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 10 of 77




                                   7


                  (including back pay awards) relate to any period
                 for which no duties are performed, the number of
                 creditable Hours of Service shall egual the number
                 of regularly scheduled working hours upon which
                 the payment is based. If the payment is noL
                 calculated on the basis of uniEs of time for which
                 the hours may be deEermined, the number of
                 creditable Hours of Service shall be equal to the
                 amount of the payment, divided by the Employee's
                 most recent hourly rate of compensation before the
                 period during which no duties are performed. In
                 no event, however, shall an Employee be credit,ed
                 wiEh a greater number of llours of Service Lhan the
                 number of regularly scheduled hours for the
                 performance of services during the applicable
                 period.
                 Hours of Service shalf be credited to the
         ,
        :,
                 ;:IE::fi:i?".f;3'i3i'll l3'$l'1il"n:rui;3".I3'fi.u*
                 when no services are performed, or the period Lo
                 which back pay awards relate, whichever is
        :        applicable. Hours of Service pursuant t,o
                 maternity/paternity leave shall be credited Eo the
                 Employee in the Plan Year in which the absence
                 from work begins onJ-y if Lhe addit.ional hours
                 afforded woufd prevent t,he Participant fronr
                 incurring a one year Break in Service,' otherwise
                 Lhese hours shall be credited to t,he Participant
                 in the PIan Year immediately following the dale
                 the Participant, begins the absence from work. The
                 crediting of Hours of Service for reasons other
                 than the performance of services and the crediuing
                 of Hours of Service to computation periods shall
                 be made in accordance with 29 C.F.R.
                 sections 2530.200b-2(b) and (c) which are hereby
                 incorporated by this reference.
            SECTIOII 2.27 "rnvestment Managertt means any individual
 or corporation appointed by the Board who (i) is registered as an
 investment adviser under t,he Investment Advisers Act of L940; or
  (ii) is a bank, as defined in that Acti or (iii) is an insurance
 company quatified to manage, acguire or dispose.of.plqn assets
 undLr Ltre laws of more than one sLate and each individual
 or corporaEion acknowledges in wriLing that the Participan| or
 the coiporaEion, as Lhe case may be, is a fiduciary with respect
 to the Plan.




                                                                          EB-00036005
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 11 of 77




                                      o



             SICTLON 2.28 'rLreased Employeerr means any person
  defined as such within the meaning of Code section 4f4 (n) . As of
  the date this document was executed, a Leased Employee means any
  person who is not an employee of the Ernployer but (1) who
  performs services for the Employer pursuant to an agreement
  between the Employer and another person, (2) who has performed
  such services for the Employer or for the Employer and relabed
  per.sons on a substantially ful-I*time basis for a period of at
  Ieast one year, and (3) such services are of a type historically
  performed, in the business of the Employer, by employees.
             SECTION 2,2_9- I'Leave
                                  of Absencelt means any absence
  authorized by the Board provided Chat all persons under similar
  circumstances must be treated alike in the granting of such
  l,eaves and provided further that the Participant returns within
  the period of authorized absence. An absence due Lo service j-n
  the Armed Forces of Ehe United States shall be considered a Leave
  of Absence if the absence is caused by war or if the Employee is
  reguired to serve under Ehe laws of conscription, provided that
  the Employee returns t,o employment with the Employer wit,hin the
  period.provided by Iaw.
        ') SE-9TI-9N 2.30 'rNon-Highly Compensated Employeerr means
  an Employee who is noL a llighly Compensated Employee.
             SECTION 2.3L t'Normal ReLirement Ageil means 55.
  Effective for Plan Years beginning after December 3L, L9B'1, in
  the case of any Bmployee who commences parLicipation in the Plan
  within five years of 65, Normal Retirement Age means the fifth
  anniversary of the Participant's commencement of parEicipation.
            SECTION 2.32 rrNormal Retirement Date" means    the first.
  day of the mont,h coincident wit.h or next following a
  Participant's Normal Reeirement. Age.
             SECTION 2.33 'rParticipantrr' means an Employee
  participating in this Plan in accordance with t,he provisions of
  Section 3.1.
             SECTION 2.34 nPlantr means the Eber Bros. Wine & Liquor
  Corp. Retirement. PIan as set forth herein, as amended from time
  to time.
             SECTION 2.35 "Qualified Joint and Survivor Annuity"
  means an annuity for the life of the Participant with a survivor
  annuity for the life of the ParticipanL's spouse which is 50
  percent, of the amount which is payable during the joint lives of
  the Parhicipant and the spouse and which is Lhe actuariaf
  equivalent, of a single annuity for the life of the Participant.




                                                                          EB-00036006
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 12 of 77




                                   a



            SECTION 2.35 rrqualified Pre-RetiremenL, Survivor
 Annuity" means an annuity for the surviving spouse of a
 Participant in an amount equal to the amount payable lo such
 survivingi spouse if benefiLs had been paid as a Qualified rfoint
 and Survivor Annuity. If the Part.icipant, dies after the Early
 Retirement DaLe the benefit amount shall be determined as if the
 Participant had retired with an immediaLe Qualified ,Joint and
 Survivor Annuity on the day before the Participant's death. fn
 the case of a Participant who has any vest,ed Accrued Benefit and
 who dies on or before the Ear1y Retirement Date, L,he benefit
 amount shall be calculaLed as if the Participant had (a)
 separated from service on the date of death; (b) survived t'o the
 Early Retirement Date; (c) ret.ired wit.h an immediate Qualified
 Joint and Survivor Annuity on the Early Retirement Date; and (d)
 died on the day after what would have been the Early ReLiremenl
 Date.
            SECTION2.37 trTrusLil or rtTrust Fund" meang the Eber
 Bros.        Liguor
         Wine &      Corp. ReLirement Trust, maintained in
 accordance with the terms of the trust agreements, as from time
 to timo amended, which constLtutes a parl of this PIan-
       ': SECTION 2.3-q rrTrusteet' means M & T Bank or any other
 trustee appointed by t,he Board to administer the Trust.
            SECTION 2,39 rrYearrr or rtPlan Yeartr means the
 twelve-consecutive-monLh period ending each May 31. The PIan
 Year shall be the accrual computation period, the vesting
 computation period and the limilation year as these lerms are
 used in regulat,ions issued pursuant to ERISA.
             SECj|ION 2.4p rrYear of Benefit service'r means any Plan     rlrf   {
 Year  during   which the Participant completes at leasL 1,000 Hours             8('
 of Service with the Employer. BenefiL Serrrice began for
 Employees of Eber Bros. Wine & Liquor Syracuse, Inc., formerly
 M.-Liahtman & Co. Inc. on,June 1, L984, and Eber Bros. Wine c
 Liquor Corp., Albany Division, formerly Graves & Rodgers on
 .Tune l, l-98 9 .
             SECTION 2,41- rrYear of VesLing Service" means any
 EligibiliLy CompuEation Period or Plan Year during which an
 Emo[ovee compleles at least 1,000 Hours of Service with the
 fmifoyer or wiUh an Affiliated Company.     Vesting Service began
 for Employees of Eber Bros. Wine g Liquor Syracuse, Inc.,
 formerly M. Licht,man & Co., Inc. on May 25, 1983, and Eber Bros.
 Wine & Liguor Corp., Albany Division, formerly Graves & Rodgers
 on February 1' 1989.


                  {      kt"r,



                                                                          EB-00036007
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 13 of 77




                                   10


            SECTIQN 2.4-2, The masculine gender whenever used shall
  include the feminine and t.he dingular sha}l incLude the plural,
  unless the context clearly indicaLes the conLrary.




                                                                          EB-00036008
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 14 of 77




                                           l-1


                                     ART]CI.E III
                          Farl- i ai n:l- i nn :nrl   Srrrrri nc


 El   igibi l it y         SECIIQN 3 .1 Every Employee shall be eligible
                     Lo become a Participant on t.he ,-fune L or
                     December L, coincident wiLh or nexL following the
                     completion of one year of Vesting Service during
                     the Eligibility Computation Period. An Employee
                     who satisfies the age and service requirements of
                     this Sect,ion but who separaLes from the service of
                     the Employer prior to the entry date is not
                     entitled Lo become a ParLicipant, on that entry
                     date.
                          Notwithstanding the foregoing, this Plan does
                     not cover any Leased Employee or any Employee who
                     is a member of a unit covered by a collective
                     bargaining agreemenL under which retj-remenL
                     benefite were the subject of good faith
                     bargaining, unless coveragfe hereunder is so
                     provided.
 InacEi-ve           SECTIQN 3.4 Any Participant who fails
 St.atus       to compleLe 1,000 Hours of Service with t,he
               Employer in any Plan Year, shall be treaLed as an
               inactive ParEicipant for that Plan Year and shall
               not accrue a benefit for that Year, In Lhe event
               such ParEicipant completes I,000 Hours of Service
               with the Employer in a subsequenL PIan Year, the
               ParticipanL shalI revert to active status with
               full rights and privileges under t,he Pl"an rest,ored
               as of that Year.
 Participation       SECTION 3..3 Participation in the PIan
 and Service   shall cease as of the lasL day of Ehe PIan
 upon Reem-    Year in which a Participant has both
 ployment      terminated t.he employment wit.h the Employer and
               has incurred a Break in Service, as t,his term is
               defined in Article II.
                     Upon the reemployment of any person who had
               previously separaLed from Lhe service of Ehe
               Employer and suffered a Break in Service, the
               following rules shall apply in determining the
               participaLj-on in the PIan and Lhe crediL, if any,
               for Years of Service complet,ed prior to
                     t.ermination:




                                                                           EB-00036009
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 15 of 77




                                   L2


                  (a) ParLicipation:
                       If Lhe reemployed Employee had satisfied t.he
                 eligibility requirements of Section 3.1 (whether
                 or not the employee had become a Participant)
                 prior to suffering a Break in Service, the
                 employee ma v become a Participant on the first day
                 of the mont h following the date of rehire.
                       If the reemployed Employee had not sat,isfied
                 either the age or service requirement,s prior to
                 suffering a Break in Service, Ehe Participant must.
                 meeL the reguirements of Section 3.1 for
                 participation in t.he Plan as if the Participant
                 were a new Employee. The date of rehire shall for
                 this purpose be the Employee's new Employment
                 Date, If the employee had completed the service
                 requirement prior to the Break in Service the
                 employee may become a Participant on the first day
                 of Ehe monLh after sat,isfying the Plan's age
                 requirement on or following the date of rehire.
                  (b) Vesting credit for prior Years of service:
                       In the case of a ParLicipant whose prior
                 employment Lerminated at a time when any portion
                 of Lhe Accrued Benefit had vested, alf Years of
                 Service attribuEable to the prior period of
                 employment sha1l be reinstated as of the date of
                 the reparticipation.
                    . In the case of a reemployed Employee who was
                 not a Participant in the Plan during the prior
                 period of employment, or whose prior employment
                 terminated at, a time when no portion of the
                 Accrued Benefit had become vested, any Years of
                 Service attributable Lo the prior period of
                 employment shall be restored excepL in those cases
                 where the number of consecutive one-year Breaks in
                 Service equals or exceeds the greater of (1) five
                 or Q) the aggregiat,e number of pre-break Years of
                 Service




                                                                          EB-0003601 0
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 16 of 77




                                   L3


 Changes   in         Section 3 .4 Whe.re an Employee who has not
 Stat,us         been eligibte Lo parLicipate becornes eligible, the
                 Employee shall be credited wibh Years of Veeting
                 Service for eligibility  and vesling purposes from
                 the incept.ion of employnent,. When Lhe reverse
                 occurs, i.e., a Participant ceases Lo be eligibl-e
                 but continues as an Employee, Years of Vesting
                 Service wil-l continue Lo be credited.




                                                                          EB-0003601   1
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 17 of 77




                                   L4


                              ARTICLE IV
                            Benefit Formula

 Calculation           SECTION 4, I The annual rate of
 of Benefit      reLiremenL income benefit commencing on a
                 participant's Normal Relirement Date ehall be the
                 greaLer of (a) or (b) or, in the case of Rochester
                 Liquor salespeople, (c) :
                 (a) The Participant's accrued benefit ae of
                      May 33-, 1989, under the terms of t,he PIan   on
                      bhat date.
                 (b) .80? of Final- Average CompensaLion times
                     Years of Benefit Service, PIus .55t of Finat
                     Average Compensation in excese of the Average
                     Wage Base times yearc of Benefit Service up
                     bo a maximum of 35 years.
                 (c) As to RochesLer Liguor salespeople, (b) based
                     on Years of Benef it Service from ,fune l,
                     1-988, plus the benefit accrued as of May 3t-,
                     l-988 under the Retail Clerk's Plan which has
                     been merged with this Plan.

                       This annual rate is computed on the basis of
                 Lhe benefit being payable in the form of a
                 straight life annuity. The actual amount of
                 accrual or monthly benefit shall depend on Lhe
                 actual form of paymenb being paid in accordance
                 wit.h Artlcle VI which shall, in any event, be a
                benefit of actuarially equivalent value of t.he
                rate determined under this Section 4.1.
 Accrued             SECIION 4,2 A Participant's Accrued
 Benefib        Benefit at any particular point in time shall
                equal the Section 4.1 formul-a benefit.
 Section 40L(a)      SECTIoN 4.3 Notwithstanding any
 (1?) Employees other provision in this Plan, for the purpose of
                applying the annual compensat,ion limit under Code
                Section 401- (a) (17) , the family unit of an
                Employee, who is eiLher a five percent owner of
                the Employer or is bobh a Highly Compensated
                Employee and one of the len most highly
                compensated employees, wilL be treated as a single




                                                                          EB-00036012
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 18 of 77




                                   t"5


                 Employee with one Compensation, except for the
                 purpose of determining the amount of contribution
                 al"Lowed under Code sections +02(g) and 415, in
                 which cases the family unit will noL be so
                 aggregated. For this purpose, "family uniE" means
                 t,he 40L (a) (17) Employee, the Employee's spouse and
                 LineaL descendants who have not reached age L9
                 during the PLan Year. The annual" compensatlon
                 Limit wilL be aLlocat,ed among t.he affecred
                 individuals in proporLion to each such
                 individual's Compensation as determined prior to
                 t,he application of the limitation.




        l




                                                                          EB-0003601 3
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 19 of 77




                                    1"6



                                ARTICI,E V

                      Rebirement IncoJBe Benef i,Ls

 Normal               SECTION   5.1 A Participant     who   ret,ires
 Retirement      upon reaching t,he Normal RetiremenL Age shal1 be
                 1"00 percent vest,ed in the retirement income
                 benefi! calculated pursuant to SecLion 4 .1. This
                 benefib shall commence on t,he larticipant's Normal
                 Retirement Dabe unless a }ater date is chosen in
                 accordance wiUh the provisions of Section 6.4 and
                 shall be paid in Lhe form selecLed pursuant t.o the
                 provisions of Article Vt.
 Early                SFCTI9N 5.2 A Participant who reaches
 Retirement      age 55 and complet,es 5 Years of Service may elect
                 early retirement,. For a person who elects early
                 retirement, the annual rate of retirement income
                 benefit commencing on the Normal Retirement Date
                 shall be the Accrued Benefit under Article IV
                 usj.ng the relevant facts as of t.he Early
                 Retirement Date. The ParticipanL may elecE (by
                 not,ifying the Committee in writing) to receive
                 such benefit prior Eo the Normal Retirement DaLe,
                 in which case the benefit shall be reduced by five
                 percent for each year that retj.rement precedes the
                 Participant's Normal Retirement Date.
 Deferred              SECT-ION 5..3 A Participant who conEinues
 Retirement      in employment after reaching Normal Retirement Age
                 shall cont,inue to accrue addiLional benefits after
                 such Age. The benefit commencing on Lhe Deferred
                 Retirement Date shall be computed under Article IV
                 using the Compensat,ion and service figures Lhrough
                 the period ending on the acLual retirement date.
 Vested                SECTION 5.lt If a Participant terminates
 Benefit         employmenL wit,h t,he Employer before reaching Early
                 or Normal Retirement Ag:e or before suffering a
                 Disability, ghe Participant shall be eligible Eo
                 receive a benefiE equal to the vested amount of
                 the Accrued Benef iL. .The vested amount shall be
                 determined in accordance with the following
                 schedule:




                                                                          E8,00036014
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 20 of 77




                                     I7

                      Years
                   of Vesting          Percent. of           Benefit
                    Service          Benefit      VesE_ed   Forfeited
                   Less t,han    5          0?                  L0   0t
                   5 or   more            r-00k                      0?


                 For purposes of applying this schedule, a
                 Part.icipant shall be credj-ted wit,h one Year of
                 Service for each Year of Service completed during
                 a PIan Year. If any Plan amendment changes the
                 Plan's vesting schedule, each Participant in the
                 PLan as of the date the new schedule is adopted
                 shall have the vested percentage determined under
                 the vest,ing schedule which provides him with t.he
                 greatest vesLed benefit at any part,icular point in
                 time.
                      Unless the vested benefit is paid out in
                 accordance with the provisions of Section 5.5,
                 such benefit shall be payable commencing at what
                 would ot,herwise have been the Former Participanl's
                 Normal Retirement Date, except the Former
                 Participant may elect (by notifying Lhe Committee
                 in writing) to receive such vested beneflt
                 starting with the first day of any monLh following
                 the month in which the Participant -would have been
                 eligible for early retirement benefits under
                 Sect,ion 5.2. In the event paymente are Lo
                 commence prior to such Former Part,icipant's Normal
                 Retirement Date, the benefit shaLl be reduced by
                 5? for each year thaL reLiremenL precedes Lhe
                 Participanl's Normal Retirement Date.
 Cash out             SECTION 5.5 If a Participant terminaLes
 of Accrued     participation in che Plan at a time when the
 Benefit        present value of the nonforfeit.able Accrued
                Benefit att,ributable co Employer contributions
                is $3,500 or less, the present. value of the enlire
                nonforfeitable Accrued Benefit, shall be paid in
                cash within one year of termination of
                part.icipation. No lump eum cash out of Accrued
                Benefits having a present value in excess of $3500
                is permitted under this PIan except as may be
                permitted in accordance with the normal
                dist,ribution options of ArLicIe VI. UnLess the
                Parti-cipant makes a repaymenL of the cash out
                dist,ributj-on as provided below, aII Years of




                                                                          EB-0003601 5
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 21 of 77




                                      l-8


                     Service and Years of Participation lo which the
                     cash out relates shall be disregarded in any
                     subsequent determination of Lhe Accrued Benefit
                     under ArticLe IV.
                          If an individual to whom this cash out
                     provision applies later resumes participation in
                     the PIan, the employee may repay the fuII amount
                     of the cash out distribution plus interest from
                     the date of distribution t,o the date of repayment,
                     compounded annually at the rate of 5 percent (or
                     such other rate as may be provided in ERISA
                     regulations) per annum. If such repayment is made
                     within .five years of rhe date the Participant
                     terminaLed emplo1mrent,, Lhe Accrued Benefit
                     previously disregarded sha1l be restored.
 Disability               SECTION 5.5 A Participant who suffers
 Benefit             a Disability shall be entitled t,o receive l-00
                     percent of the Accrued Benefit. This benefit
                     sha1l be paid commencing either at what would have
                     been the Participant's Normal Retirement Date or
                     at an earlier date in an amount actuarially
                     reduced in accordance with the same method used in
                     Section 5.2 for adjusting early retirement
                     benefits which are paid prior to Normal RetiremenL
                     Age.
 Norma1    Retire-         SECT-LON 5.7 The amount of the normal
 ment Benefit        reLirernenE benefiL provided shall be the greater
                     of what a Participant or Former Participant could
                     have received under the early retirement
                     provisions of the Plan or the benefiL commencing
                     at, the NormaL Retirement Date.
 Benefits Not              SECTION 5. B Any benefits which are
 Affected by         being paid to a Participant, Former Participant,
 Subsequent          Beneficiary or ContingenL Annuitant under this
 Soci-al             Plan and Lhe vested benefit of a Participant or
 Security            Former Participant who has separated from the
 Changes             service of the Employer shall not be decreased by
                     reason of any post-separation increase in the
                     benefit levels or Lhe wage base under Title II of
                     the Social Security Act effective after the Later
                     of Sept,ember 2, L974, or the date of first receipt
                     of any benefit provided by this Plan. In the case
                     of. a ParticipanL who separates from the service of
                     the Employer with a vested benefit and who reLurns
                     to emplo).ment and participation in the Plan, the




                                                                           EB-0003601 6
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 22 of 77




                                  10
                                  L2



                 vested benefit shall not be decreased by reason of
                 any post,*separation increase in Social Securit.y
                 benefiE levels or the wage base effective after
                 September 2, 1974, and during separation from
                 service which would decrease the benefits to which
                 the Participant would have been entitled had t,he
                 Part,icipant noL returned Lo service aft,er the
                 separation.
 Maximum                SECTION 5.9 The maximum annual benefit
 Benefit          (i.e., the benefiL compuLed under Article IV)
                 payable under this Pl-an and all other defined
                 benefiL plans of the Employer shall be limited to
                 t,he maximum amounts permitted under Code section
                 4L5. fn general, section 4l-5 limits a
                 Participant's annual benefit to the lesser of
                 $90,000 or Lhe Parcicipant's average annual
                 compensation during t.he three consecutive Years of
                 Service as a Participant affording Lhe highest
                 such average, or during all years if less than
                 three; provided thaL if the Participant has not
                 completed t,en years of participation, such maximum
                 annual benefit shall be reduced in the ratio which
                 t,he nurnber of the years of participation bears to
                 ten. The maximum dollar limiuation applies to a
                 benefit, payable at t,he Social Securj-ty retirement
                 age and shall be adjusEed in accordance with cost
                 of living increases in the amount determined by
                 the Commissioner of fnternal Revenue.
                        For any benefit payment which is to commence
                 after the Social Security retirement age, the
                 maximum dollar limication shall be the act,uarial
                 equivalent of the maximum dollar limitation at the
                 Social SecuriLy retirement agre. In computj-ng
                 actuarial eguivalency, the interest assumption
                 shalI be t,he lesser of five percent or the percent
                 specified in the Plan's definition of Actuarial
                 Equivalent..
                      For any benefit payment which is to commence
                before Ehe Social Security retirement age, the
                maximum dolLar limitation shall be reduced in
                accordance with this paragraph. The dollar
                limitation for a Participant who has reached age
                62 but, not. the Social Securit,y reLirement age
                shall be reduced by s/g of 1 percent for each of
                the first 36 months and 5/I2 of t percent for each
                additional month thaL the date the ParticipanL's




                                                                          EB-0003601 7
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 23 of 77




                                   20


                  annuity st,areing date precedee t,he Social Security
                  retiremenE age. For any benefits paid prior to
                  age 62, t.he maximum dollar limit shall be furt,her
                  reduced for months prior Lo age 62 on an acEuarial
                  basis using for this purpose the actuarial
                  assumptions seL forth in t,he Plan's definition of
                  Actuarial Equivalent.
                       Notwit.hstanding t,he foregoing, if a
                 Participart,'s annuaL benefit, does not exceed
                 $10,000 and Lhe Participant had not. at any time
                 part.icipat,ed in a defined cont.ribut,ion plan
                 maintained by the Employer, t.he ParLicipant may
                 receive the full amount of such retirement, income
                 benefit without regard to the limltations provided
                 in this Secti-on.
                       For purposes of this Section, a Participant's
                 compensaLion means the total remuneration paid Lo
                 the Participant by the Ernployer during the PIan
                 Year for personal eervices actually rendered,
                 aft,er the application of any salary reduction
                 agreement t,he Participant may have entered into
                 wit.h the Employer, excluding Employer
                 contributions to this Plan or any other plan of
                 deferred compensation, amounLs realized upon the
                 exercise of a stock option or the tifting of,
                 restrictions on restricted stock, amounLs realized
                 upon a disguatifying disposilion of stock acquired
                 pursuant to an ISO or other qualified stock option
                 or other amounts which receive special tax
                 benefits provided in this Sect,ion.
  T,imits for          SECLIO.N, 5. L0 If a person participaLes
  Combined       at any time in both a defined benefit, plan
  PIans          and a defined conLribution plan ever maintained by
                 the Employer or any Affiliated Company, the eum of
                 the defined benefit plan fraction and the defined
                 contribuEion plan fraction for any Year may not
                 exceed 1.0. For purposes of this Section, the
                 defined contribution plan fraction for any Year is
                 the person's annual addiE,ions, ag defined in
                 seclion I of the Code, in such Year and all prior
                 Years of Service over the lesser of the following
                 amounts for such Year and for each prior Year:
                  (a) 1,25 times the dollar limiEat,ion of Code
                 section 4L5(c) (I) (A) for the pertinent Year or (b)
                 1.4 times the amount that could be cont,ributed
                 under the percentag'e limitation of Code section




                                                                          EB-0003601 8
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 24 of 77




                                  ZT


                 4L5(c) (I) (B) for the individual. The defined
                 benefit plan fraction for any Year is t,he pereon's
                 projected annual benefit under aIl defined benefit
                 plans maint,ained by the Employer and any
                 Affiliatred Company over t,he l-esser of the
                 following amount,s for such Year and for each prior
                 Year: (a) 1.25 times the dolIar limitation of
                 Code section 4L5 (b) (I) (A) for the pert,inenb Year
                 or (b) I.4 E,imes the amount that could be taken
                 into accounL under t.he percenbage limitaLion of
                 Code section 415(b) (1) (B) for the individual.
                        The Committee shall moniLor che conLributions
                 and benefits wit,h respecL to each Part,icipant
                 under all plans maintained by the Emp)"oyer and any
                 Affiliated Company. The Committee in it,s
                 discretion shal-l reduce any such conLribuLions or
                 benefits Lo prevent the combined defined benefit
                 plan and defined contribution plan fracE,ions from
                 exceeding 1.0.
        I

 Suspension            SECTION 5.11 Except as required to meet
 of Benefit,s    the reguirements of Section 5.4 that benefiLs
                 commence by t.he April of the year following the
                 year a Participant reaches age 70 I/2, neither a
                 Parbicipant who continues working beyond Normal
                 Retirement. Age nor a Participant, who has commenced
                 receiving Plan benefics and is subsequently
                 reemployed by Lhe Employer shalI be ent,itled t.o
                 receive benefits from this Plan during the period
                 of employment with the Employer. Any such
                 withholding of benefits shall- apply only wiLh
                 respect Lo any month during which the ParLicipant
                 has 40 or more Hours of Service with the Employer
                 or an Affiliat.ed Company which maintains this
                 Plan.
                       The CommitLee shall notify each ParticipanL
                 to whom Ehis suspension applies by personal
                 delivery or first class maiJ- during the first
                 monLh in which payments are withheld that the
                 Part,icipant's benefits are suspended. Such
                 notification shall contain a description of the
                 specific reasons why benefit paymenLs are being
                 suspended, a general description and a copy of
                 this SecUion and a statemenE that Lhe applicable
                 Department of Labor regulaEions may be found in
                 section 2530.203-3 of Titl-e 29 of Ehe code of
                 Federal RegulaLions.




                                                                          EB-00036019
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 25 of 77




                                  22


                       A Part.icipant whose benefits have been
                 suspended  in accordance with this Section shall be
                 entitled to have the benefit payments commence or
                 resume, as Lhe case may be, as of Lhe first
                 pa)rment date fotlowing Lhe Participant's cessaLj.on
                 of employment. The amount of such payment shall
                 be the greater of (f) the benefit Lhe Part.icipant
                 had been entitled to receive immediately prior Lo
                 the suspension provided for in this Section, or
                  (2) the benefit the PartsicipanL would be entitled
                 to receive upon the ultimate cessaLion of
                 employment Laking into account, where required by
                 the appticable benefits provisions, the service
                 and compensaEion figir:res during Lhc cuspension.
                 No actuarial adjustment shaIl be made to accounl
                 for the period of suspension or the fact that
                 benefits commence after Normal Retirement. Age
                 except, in the latter case,as may be provided for
                 in the deferred reLirement provisions of
                 Section 5.3,
 Notifi   -            SECTfON.5.L2 Upon the wriUten reguest of
 .cat,ion.       a Participant, once each PLan Year,
  Lo Par-        Ehe CommiLtee shall notify each Part,icipant
 ticipanLs       of the following informaLion concerning the
 of BenefiLs     participation in the Plan: (1) the Accrued
 and             Benefit under the Plan i Q) Lhe amount, of
 Reductions      his Accrued Benefit which is vesled or, if no
                 benefits have vesEed, the earliesE date on which
                 benefits can become vested; (3) any benefits that
                 are forfeitable if the Participant dies before a
                 certain date; and (4) any reduclion in benefits
                 required on account of Ehe limics seE forth in
                 SecLions 5.9 and 5.10 of the Plan.




                                                                          EB-00036020
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 26 of 77




                                   23


                               ART]CLE VI
                       Form   of Benefit   Par,rme+ts


 Normal Form           SECTION 6.1 The normal form of payment
 of   Payment    of retirement income benefits shall be monthly
                 inst.allments determined as followsr
 Unmarried        (a) If the Participant is not married
 Participanb,          when the Part.icipant becomes eligible to
                       receive any benefits under this Plan, Lhe
                       retirement income benefiL shall be payable in
                       the form of a straight lite annuity. Under
                       such annuity, retirement income paymenLs wilI
                       be made monthly during the ParticipanL's
                       lifetime with no furlher payment.s on Ehe
                       Part.icipant' s behalf afLer t.he Participant's
                       death. The amount of benefit payable in t^his
                       form shall be t,he Acluaria} Equival-ent of the
                       benefit determined under Article IV'
 Married          (b) If the Participant is married when
 Participant.          he becomes etigible to receive any benefits
                       under this Plan, the normal form of benefit
                       shall be a Qualified rfoint and Survivor
                       Annuity. The ampunL of benefit payable in
                       this form shall be the AcLuarial Equivalent
                       of the benefit determined under Article IV.
 Election of      (c) rn accordance with the terms of
 Optional              this subsection, a Partj-cipanE may elect not
 MeEhod of             Lo receive uhe benefit in the normal form of
 Payment               payment and elect insLead one of the opt,ional
                       forms of benefits seE forth in Section 6.2,
                       This elecLion, once made, may be revoked with
                       the writt,en consent of the Participant's
                       spouse (and reelected if the Participant
                       chooses with t.he writLen consent of the
                       spouse) ab any t,ime prior to Lhe commencement
                       of benefits or Participant's date of death'
                       The Committee shall provide each ParticipanL,
                       not less than nine mont,hs before the date
                       benefit. paymenLs actually commence, a
                       retirement. applicat,ion form describing the
                       normal and optional forms of benefit
                       payments, including their relaLive financial
                       effecLs in terms of dollars per annuity
                       payment on the Participant. The form shall




                                                                          EB-00036021
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 27 of 77




                                     24


                      indicate the Participant's right t,o waive a
                      survivor annuity and the spouse's right to
                      consent to such waiver or refuse such
                      consent. This form shall provide a place for
                      the Participant t.o indicate the ennuity
                      Starting DaLe, the election of the normaf or
                      an opt,ional method of payrnent and the
                      Beneficiary or Contingent Annuitant,
                      whichever is applicable. The completed form
                      shal1 be signed by the Participant. and bear
                      the writt.en censent of the spouse. The
                      spouse's consent shalL acknowledge the effect,
                      of the election and the form shall either be
                      notarj-zed or be wiLnessed by a P1.an
                      representat,ive and must be returned to the
                      CommitLee within Lhe Election Period.
                      Failure to obt,ain the spouse's consent or Lo
                      designabe an optional form of payment or the
                      revocaLion of a previously designat,ed
                      opt,ional method shall result in the
                      ParticipanL's receiving the benefits in t.he
                      normal form of payment unless another
                      elecLion is made within the Election Period.
                            In the event of t.he death of a
                      Part,icipant before the Early or Normal
                      Retirement Date, no opt,ional benefit shaLl be
                      paid.
 OpLional Forms            SEQTION 6.2 The optional benefits, all
 of BenefiLs          of Actuarial Equivalent value, which a
                      Participant may elect pursuant LO
                      Section 0.1 (c) are as follows r



                      OPTION A:' A retirement income payable
                           monthly during the life with the
                           provision that in the event of the
                           Participant's death prior Lo receiving
                           60, 120 or l-80 monthly installments, t.he
                           remainder thereof shall be paid to th€
                              Beneficiary.




                                                                          EB-00036022
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 28 of 77




                                      25


                          OPTION B: A ret,irement income payable
                               during Lhe Participant.'s life wich t,he
                               provision t,hat. after the Participant,'s
                               dealh such income shall continue during
                               the }ife of, and shall be paid to, a
                               Contingent Annuitant,. (rOoa ,foint and
                               Survivor)
                         , OPTION C: A reLirement. income payable
                 ^ , .J,,,      in a lump sum equal to Che ActuariaL
                 lU\. f,ot"     Equivalent necessary to provide the
             Wr"  .. f ,-       Participant's NormalolRetirement Income.
             on
                     Af"

               uf ,,/r^"             sum)
                                 (LumP
                                                    ilri,,
                                                    -{Ao
             J'W,r        oprroN D: A retirement,            payable
               0               during the Part,icipant's" tLfe with t.he
                               provision that afLer the Participanb's
                               death an income aE I/2 the rate of che
                               income shall be continued during Lhe
                               life of, and shall be paid to, a
                               Contingent Annuitant. (50? lToinL and
                               Survivor)
                          OPTION   E: In the case of a married
                                 ParEicipant, a straight life annuity.
  Facility of              SECf,ION 6.3. rf the Committee shalI
  PaymenL            find thac any person to whom a benefit is payable
                     from t,he PIan is unable to care for the
                     Participant's affairs, any payment due (unless a
                     prior claim Eherefor shall have been made by a
                     duly appointed guardian, commiLtee or legal
                     representative) may be paid to t,he spouse, child,
                     parent. or to any person deemed by the Committee to
                     have incurred expense for such person ot,herwise
                     entit.led to payment, Any such payment sha]I
                     discharge the liability of the PIan therefor.
 Time of                   SECTION 6.4 In the event benefits
 Benefit             become payable to a Participant or, in the
  Payments           event of the Participant's death, become payable
                     to Lhe Beneficiary, the Committee shall consult
                     with the Participant or the Beneficiary, as the
                     case may be, concerning the manrrer and t,he timing
                     of benef it paymenLs. Based on such consul-t.ation
                     and any other pertinent factors, Lhe CommiLLee
                     shalI direct Lhe TrusLee in writing concerning the
                     manner and timing of benefits to the recipient.




                                                                           EB-00036023
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 29 of 77




                                   26


                         PaymenEs shall normally begin by Lhe April  J_
                   following the calendar year during which Che
                   Participant dies, suffers a Disability or reacheg
                   the Normal, Early or Deferred RetiremenL Date, as
                   the case may be, and has terminat.ed employment
                  with the EmpJ-oyer or an Affiliated Company.
                  Notwithstanding the above, benefit paymenis must
                   commence no l-at.er Ehan the April i. following the
                   calendar year in which a ParLicipant. attaini age
                   70 t/2 even if the ParLicipanL continues in
                  employment with the Employer. In no event, shall
                  paymenLs begin later than sixt.y days aft.er the
                  close of the Plan Year in which the 1aLe6t, of t.he
                  following occurs: (1) the participant's
                  attainment of age 55; (2, the termination of the
                   Participant's service with the Employer; (3) Ehe
                   Sth anniversary of t.he Part.icipant's commencement
                  of participation in this Plan; or (4) for a
                  ParLicipant who commences participation in the
                  PLan within five years of age 65, the fifth
                  anniversary of t,he Participant's commencement of
                  parbicipation in the Plan; or (5) the date
                  specified in writing to the Committee by the
                  Participant (but not. later than t,he year in which
                  Lhe Participant attains age 70 1"/21 .
                  Notwit,hst.anding any direct,ion by the Part,icipant
                  to t.he cont.rary, all payments must be payable
                  pursuant to a schedule whereby the Participant,s
                  entire interest in Lhe PIan ii paid over a period
                  that does not exL,end beyond Lhe life of t,he
                  ParEicipant, or over the l-ives of the Participant
                  and any individual the Participant has designated
                  as t,he Beneficiary (or over Lhe life e><pectancies
                  of the Paruicipant and the designaLed individual
                  Beneficiary). In addiLion, unless the benefit is
                  payable as a Qualified ,Joint and Survivor Annuity
                  with the ParLicipant's spouse as Ehe contingenL
                  annuit,ant, the paymenE method selected must
                  provide Lhat more than 50 percent of the presenl
                  value of the paymenLs projecced to be paid to the
                  Participant and Lhe Beneficiary will be paid to
                  the Participant during the Participant.'s life
                  expectancy.
                       NocwithsLanding anything herein to t.he
                  contrary, benefits shall not commence unless (a)
                  the benefiL is Eo be paid in the form of a
                  Qualified .ToinL and Survivor Annuit,y or a
                  Qualified Pre-Retirement Survivor Annuity payable




                                                                          EB-00036024
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 30 of 77




                                  )1


                 upon the lat,er of the Participant's Normal
                 Retirement Age or age 52, or (b) the ParEicipant
                 and the Participant's spouse, if applicable, have
                 consented in writing to t.he distribution.
                       In the event of the death of a Participant,
                 Former Participant or Beneficiary while benefits
                 are bej-ng paid under a schedule which meets the
                 reguirements of Lhis Section payments shall
                 continue pursuanl to a schedule which is at least
                 as rapid as the period selected.
                      In Lhe event of the death of a ParCicipanC or
                 Forurer Participant before benefit payments have
                 commenced, any death benefiE shalI be'distribuEed
                 wichin five years of deaLh unless the following
                 conditions are met:
                            (i) payments are made to an individual
                      Beneficiary designated by the ParEicipant;
                            (ii) payments are made for the life of
                      such indlvidual Beneficiary or over a period
                      not extending beyond the Participant's life
                      expectancy; and
                           (iii). payrnents commence withj-n one year
                     of death.
                If the designated beneficiary is the Participant's
                spouse, payments shall commence within a
                reasonable period after the death of the
                Participant, but may be delayed until the daLe the
                Participant. would have aLlained age 70 I/2, if the
                spouse so elects. If the spouse dies before
                payments begin, the rules of this parag:raph shall
                be applied as if the spouse were the' Part.icipanL.
                     Notwithstanding this SecLion or any other
                provision of Lhe Plan to Lhe contTary, effective
                for Plan Years commencing after December 31, L984,
                aII distributions shall be made in accordance with
                regulations under Code section +or (a) (9) ,
                including Treasury Regulation 1.401 (a) (9) -2 and
                the provisions reflecting section 401 (a) (9) shall
                override any distribution options in Che PIan that
                may be inconsistent with section +0L (a) (9) .




                                                                          EB-00036025
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 31 of 77




                                  40


 QDROs                SECIIOII 6.5 Benef its shall be payab]"e under
               this plan Lo an alEernat,e payee pursuanL t,o the
               t,erms of any qualified domestic relatj-ons order.
               The Committee has t.he responsibility for
               determining if a domestic relations order is
               qualified and whether its payment terms are
               consistent with the terms of the Plan.
 Rollover             SECTION e.6 A Participant may elect, at the
 Distributions time and in the manner prescribed by the
               Commit,bee, t,o have any portion of an eligible
               rollover distribution paid directly to an elig ible
               retirement plan specified by the Participant i na
               direct rollover.
                     An eligible rollover distribution is any
               distribution of all or any portion of the balance
               to the crediL of the distributee, except that an
               eligible rollover distribution does not include;
               any distribution that is one of a series of
               substantially equal periodic payments (not, less
               freguenEly than annually) made for the life (or
               life expectancy) of the dist,ributee or the joint
               lives (or joint life exSrectancies) of the
               discributee and t,he distributee's designated
               beneficiary, or for a specified period of ten
               years or morei any distribution to the extent such
               dist.ribution is required under secLion 401"(a) (9)
               of the Code; and Lhe portion of any distribution
               Ehat is not includible j-n gross income (determined
               without regard to the exclusion for net unrealized
               appreciation wiLh respect to employer securities).
                     An eligible retirement plan is an individuaL
               retirement. account described in secLion 408 (a) of
               the Code, an individual reLiremenL annuit,y
               described in section 408 (b) of the Code, an
               annuity plan described in sect,ion 403 (a) of the
               Code, or a qualified trusL described in
               section 401 (a) of Ehe Code, thac accepts fhe
               distribuEee' s eligible rollover distributlon,
               However, in the case of an eligibl-e rollover
               distribution to the surviving spouse, an eligible
               reBirement plan is an individual- reLirement
               account or individual retirement annuity.




                                                                          EB-00036026
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 32 of 77




                                        29


                                ARTICLE      VII
                               Death Bq:ref:L!9,

 fntent of              SECTION 7.J This Plan is designed
 PIan             primarily to provide reLirernent income. There
                  are, however, the circumsLances set forth in the
                  following Sections under which death benefits are
                  payable from this Pl-an.
 ContingenL             SECTION 7.2 Upon the death of a
 Annuity          Participant who was receiving the benefit in the
                  form of a contingent annuity, the ContingenL
                  Annuit,ant shall receive the payments designated
                  f or the Cont,ingent Annuit,ant. If the benef it was
                  in the form of a life annuity with a fixed number
                  of payments giuaranteed, the Beneficiary shall
                  receive the remainder of the giuaranteed benefit
             t    pa)4nents.
        'I

 Pre-retirement         SECTION 7.3 Upon Lhe deaLh of a married
 Spouse's         Participant before retirement but after
 Benefit          becoming vested in any part of the Accrued
                  Benefit, the surviving spouse shall be entitled to
                  receive a Qualified Pre-Retirement, Survivor
                  Annuity. fn the case of a Participant who had
                  att,ained the Early RebiremenL Date on or before
                  Lhe date of death, Lhis benefLE shall commence on
                  the firsL day of Lhe month next following the date
                  of death. In other cases the benefit shall
                  commence on Ehe firsL day of t,he month following
                  what would have been the Part.icipant's Early
                  Retirement   Dat,e.

                       AL any Eime during Lhe period which begins on
                  the first day of the PIan Year in which the
                  Participant attains age 35 and ending on the date
                  of the Participant's death, a ParLicipanL shall
                  have Ehe right Lo waive the Qualified
                  Pre-Ret,irement Survivor AnnuiLy and select, if
                  otherwise available under the terms of this PIan,
                  an alLernative form of benefiL. Any such waiver
                  shall be in wriLing, shall cont.ain Lhe writt,en
                  consenE of the Participant's spouse and shall be
                  either notarized or wit,nessed by a Plan
                  represenLative. This elecLion, once made, may be
                  revoked with t.he wriEten consent of the




                                                                          EB-00036027
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 33 of 77




                                   30


                 ParticipanLrs spouse (and reelected if Ehe
                 Participant chooses with the writt,en consent of
                 t,he spouse) at any time prior to the Participant's
                 date of deat.h.
  Designation         SECTION 7.4 Each ParUicipant may from
  of Bene-       Lime to time desigrrate any person or persons
  ficiary        (who may be designated contingently or
                 successively and who may be an entity other than a
                 natural person) who shall be entitled t,o receive
                 any death benefits payable to a Beneficiary under
                 Lhis Plan. A married Partici-pant may designate as
                 Beneficiary someone other fhan the spouse only
                 with the spouse's writ-l-etr euuseut- l-haL is eiLher
                 notarized or witnessed by a Plan representative.
                 Each Beneficiary designation sha1l be on a form
                 prescribed by the Committee and will be effective
                 only when filed with the Committ.ee during Ehe
                 Part,icipant's Lifetime. Each Beneficiary
                 designat.ion filed with the Committ.ee wiII cancel
                 all Beneficiary desigrrations previously filed dith
                 lhe Commictee. The revocation of a Beneficiary
                 designation, no matter how effecLed, shall not,,
                 except in t.he case of a spouse, require the
                 consent of any designated Beneficiary.
                       If any unmarried Participant fails to
                 designate a Beneficiary in the manner provided
                 above, or if the Beneficiary predeceases t.he
                 ParticipanL, Lhe Committ.ee, in its discretion, may
                 direct the Trustee to distribute the benefits
                 obherwise payable to a named Beneficiary to
                 either:
                  (a) l\ny one or more or all of the next of kin
                       (including Lhe surviving spouse) of such
                      Participant in such proportions as Lhe
                      Committee det,ermines; or
                 (b) The estaLe of either the Participant or the
                     Participant's named Benef iciary.




                                                                          EB-00036028
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 34 of 77




                                   3l-


                             ARTICLE VITT
                        Emplgyer ConEribut ions

 Empioyer            SECTfON 8.1 The Employer shall conLribuLe
 Cont,ribu-     such amounts as it, determines Lo be reguired
 tions          for Lhe purpose of meeting t.he costs of the Pl-an.
                The contribut,ions will be determined by annual
                act,uarial valuaLions on t.he basis of such
                actuaria] methods and assumpLions as are adopted
                by the Committee after consultation with an
                Actuary. The Employer sha}l comply with bhe
                applicable minimum fundittg st-attdards provided in
                 section 4I2 of the Code.
 Empioyee             SECTION     .2 Employee contribut,ions $tere
 Cont,ribu-      discont.inued -Bas of ,January 1-, 1988, and ail
 tions           accumulatsed conLributions were distributed to
                 Part,icipanLs.
 Diversion from        SECTION 8.3 All cont,ribuLions by the
 Employees'     Employer are for Lhe exclusive benefit of
 Benefit        Participants and any other person entiLled
 Prohibited     to benefiE,s under t.he Pl-an. Prior to the
                satisfaction of aI1 IiabiLities with respect to
                such Participants and other persons, no amounts
                arising from t.he Ernployer's contributions will
                revert to the Employer.
 ReLurn of             SECTION 8.4 NoLwithstanding
 Erroneous      Section 8.3, upon Lhe Committee's requesL
 Contribu-      any cont,ribul-ion which was made by a misLake
 Lions          of fact or which is disallowed as a deduction
                under the Code, or which is made for a Year in
                which in the Plan is held not to be initially
                gualified under the Code, shall be returned to the
                Employer within one year after the payrnent of t.he
                contribution, the disallowance of Lhe deducLion
                 (to t,he extent disallowed) or the denial- of the
                initial qualification, whichever is applicable.
                Al1 contributions to Lhis Plan are made contingenL
                upon their being deductible under t.he Code.
 Funding               SECTION 8.5 The CommitLee shall from
 Policy         time to t.ime communicate the liquidity and other
                needs of the PIan to the Trustee.




                                                                          EB-00036029
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 35 of 77




                                  32


                              ARTICI,E IX
                              Trust    Fund


            All conLribucions under this Plan shall be paid to the
 Trustee and deposit,ed in the Trust Fund. The asseLs in Lhe Trusl
 Fund, including investment income, sha]l be held and invested by
 the TrusLee or, if one has been appointed, by an InvesLment
 Manager in accordance with the t.erms of Lhe trust agreement or
 investmenL manager agreemenl as the case may be. Benefits
 payable under this Pl-an shall be provided from the Truse Fund as
 the circumstances reguire. A1I assets of t,he Trust Fund,
 including investmenL income, shall be retained for the exclusive
 benefit of ParticipanLs, Former Part,icipanLs, Cont,ingrent
 Irnnuitants and Beneficiaries and shall be used Lo pay benefits Co
 such persons or to pay administ,rative expenses of the PIan and
 Trust Fund to the extent not paid by Che Employer and shall not
 reverL to or inure to tlre benefit of the Employer.




                                                                          EB-00036030
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 36 of 77




                                    33


                                ARTICJ,E X
            Administrative   CommjlFtee and Obher   Fiduciaries

Appoint,ment           SECTION 1-0.1 The Board shall appoint
of               an Administ.rative Committ,ee Eo adminisLer Lhe
Committee        Plan. Any person, including an
                 employee of the Employer or an Affiliated
                 Company, is eligible for appointment as a member
                 of the CommiLLee. Such members shall serve at the
                 pleasure of the Board. Any member may resign by
                 delivering Lhe writLen. resignation t,o t,he Board.
                 Vacancics in the CommiLtcc arising by resignation,
                 death, removal or otherwise, shall be filled by
                 t,he Board.
Named   Fidu-           SECTION r0.2 The CommiCtee shall be
ciary and        the   named fiduciary and plan administrator
PIan t           as   these Eerms are used in ERTSA. The
Adminis.-        Cornmittee shall appoint one of its members
traLor           as secretary who shall also be the agent for bhe
                 service of legal process.
Powers and             SECTION r0.3 The Committee shall
Dutiee of        administer the Plan in accordance with its
Commigtee        terms and shall have all powers necessary Lo carry
                 out the provisions of the PIan, except such powers
                 as are specifically reserved t,o Lhe Board or some
                 other person. The Committee's powers include the
                 power to make and publish such rules and
                 regulations as it may deem necessary to carry out
                 Lhe provisions of the Plan. The Commit.tee shall,
                 in its sole discrecion, interpret the PIan and
                 shall determine all guestions arising in the
                 administration, interpretation, and applicatlon of
                 the PIan, including the determinat,ion of all
                 benefits payable under Ehe Plan. Any such
                 determinat,ion by the Committee shall be conclusive
                 and binding on all persons.
operatlon of           SECTION 10 .4 The Commit,tee shall act by
Committee        a majority of iEs members at, the Lime in of fice,
                 and such action may be taken either by a vote at a
                 meeting or wiE.hout a meeting. ff previous written
                 inst,ructions are given by a majority of t,he
                 Commit,tee, action may be t.aken with the signature
                 of one member of bhe Committee. Any action




                                                                          EB-00036031
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 37 of 77




                                  3+


                 taken wit.hout a meeting shaI1 be reflected in a
                 writLen insLrument signed by a majority of the
                 members of the Committee. A member of the
                 Committee who is afso a Participant shall not vote
                 on any quest.ion relat,ing specif ically to himself .
                 Any such question shall be decided by the majority
                 of the remaining members of the CommiLeee. The
                 CommiEtee may authorize any one or more of ils
                 members to execuLe any document, or documenLs on
                 behaLf of t,he Committee, in which event, the
                 Committee shall noLify the Trust.ee and the
                 Investment Manager in writing of such action and
                 the name or names of its member or members so
                 designated. The 'L'rust,ee and the lnvestment
                 Manager thereafter shalL accept and rely upon any
                 documenE executed by such member or members as
                 represent.ing actj-on by the Committee unt,il t.he
                 Committee shalI file wieh the Trustee and the
                 Investment Manager a wriLten revocation of such
                 designaEion. The CommiLtee may adopt such by-laws
                 or regulaLions as it deems desirable for Lhe
                 conduct of ics affairs. The Committ,ee shall keep
                 a record of all its proceedings and acts and shall
                 keep all such books of account, records, and other
                 dat,a as may be necessary for the proper
                 administration of the Plan.
 Power   Co           SECTION-10.5 The Committee may appoint
 Appoint         such AcLuaries, accountants, attorneys,
 Advisers        specialists, and other persons as it deems
                 necessary or desirable in connection with the
                 administiation of Lhis Plan. Such accountants and
                 aLtorneys may, but need not, be accountants and
                 aLtorneys for the Employer. The CommiLtee shall
                 be entitled to rely upon any opinions or reports
                 which shall be furnished t,o it by any such
                 AcLuary, accountant, atlorney or other specialist'
 Expenses of          SECTfON 10.-6 The members of the
 Committee       Committee shall serve without compensation for
                 services as such, but all reasonabfe expenses of
                 the CommitLee shall be paid by the Emptoyer. Such
                 expenses shall include any expenses incident to




                                                                          EB-00036032
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 38 of 77




                                  35


                 the funct,ioning of t,he CommitLee, including, but
                 noE limited to, fees of Actuaries, accountant,s,
                 aLEorneys, and other specialists, and ot.her cosLs
                 of administ,ering the PIan.
 Dut,ies of           SECTION 10-.7 All f iduciaries under t,he
 Fiduciaries     Plan and Trust, shall act. so1ely in the interests
               of the Participants and t.heir Beneficiaries and in
               accordance with hhe t.erms and provisions of the
               PIan and Trust insofar as such documenLs are
               consisLent with ERfsA, and with Lhe care, skill,
               prudencer &Dd diligence under Ehe circumsc.ances
               then prevailing thaE. a prudent person act,ing in a
               like capacity and familiar with such matters would
               use in the conduct. of an enterprise of like
               character and with like aims. Any person may
               serve in more than one fiduciary capacit,y wiLh
               respect to the PIan and Trust..
 Liability of        S-ECLION l-0.8, No member of the Committee
 Memberq       shall incur any liability for any action or
               failure to acE, excepting only liability for the
               ParticipanL's own breach of fiduciary duty. To
               the extent noL covered by insurance, the Employer
               shall indemnify each member of the commitEee and
               any employee acting on its behalf against any and
               all claims, 1oss, damages, expense, and liability
               arisJ-ng from any act,ion or failure Lo act under
               rhis Plan.
 Allocation of       SECTIQN L0.9 The Board, Committee,
 Respons i -   TrusLee, and InvestmenL Manager possess
 bility        certain specified powers, duties, responsibilit.ies
               and obligat,ions under che PIan and Trust. It. is
               intended under this Ptan that each be responsible
               solely for che proper exercise of iLs own
               funcc,ions and that each shall not be responsible
               for any act or failure to act of another, unless
               ot,herwise responsible as a breach of its own
               fiduciary duty. Generally, the Board shall be
               responsible f or appoint.ing t.he CommitEee, the
               Truscee and the InvesLment Manager and for their
               removal, and for amending and berminaEing the Plan
               and trusE agreement. The Commigtee is responsible
               for administering the Pl"an as described herein.
               The Trustee or the fnvestment Manager, as the case
               may be, is responsible for Ehe manag'emenE and
               control of the as"set,s of the Plan as specifically
               provided in the Erust agreemenL or invesLment




                                                                          EB-00036033
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 39 of 77




                                   36


                  manager agreemenL. The Board and Committee may
                  designat.e persons, including commit.tees, other
                  Lhan named fiduciaries to carry out, fiduciary
                  responsibilit,ies (olher than Erustee
                  responsibilities as defined in sect,ion 405 (c) (3)
                  of ERISA) under lhe Plan.
  Claims Review         SECTION 1-0.10 The CommiLtee shall
  Procedure       mainLain a procedure under which any Part.icipanl
                  or Beneficiary (hereinafter called "claimanL")
                  whose claim for benefits under the PIan has been
                  denied will receive writLen not,ice which clearly
                  sets forth the specific reason or reasons for such
                  denial, the =p."!-fi" PIan provision or provisions
                  on which the denial is based, any additional
                  informaLion necessary for t,he claimant to perfect,
                  Lhe claim, if possible, an explanation of why such
                  additional information is needed, and an
                  explanation of the PIan's claims review procedure.
                  Said procedure should allow a claimant aE least 60
                  days after receipt of the written notice of denial
                  Lo request a review of such denied claim, and t,he
                  Committee sha]l make its decision based on such
                  review within 60 days (120 days if'special
                  circumstances require more time) of ils receipt of
                  the request for review. The decision on review
                  shall be in writing and shal-I clearly describe the
                  reasons for the Committee's decision.




                                                                          EB-00036034
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 40 of 77




                                  37


                              ARTICI,E XI
                              Amendr4ents


            The Board reserves L.he right to make any amendments to
 this Plan which do not cause any part of Ehe Plan's asset,s Lo be
 used for, or diverted to, dfly purpose other Lhan the excl-usive
 benefiE of participanLs, Former ParticipanLs, Contingent
 AnnuiLanLs, or Beneficiaries, provided, however, that tshe Board
 may make any amendment it determines to be necessary or
 deiirable, with or wit,hout retroactive effect, Lo compl-y with
 applicable laws. ExcepL in the case where approved by the
 S-ecretary of Labor because of substantial- business hardship, as
 provided in section 4],2 (c) (e) of the Code, no amendmenL shall be
 made Lo the PIan if iL would decrease Lhe Accrued BenefiL of any
 Participant, eliminate or reduce an early retirement benefit or a
 retirement,-t1pe subsidy or eliminate an optional form of benefit
 as may be provided in regulations under Code section 4r1 (d) (6)  .




                                                                          E8.00036035
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 41 of 77




                                    ?o


                             ARTICLE X]T
                  Succesgor Emplove.r and Merqe.r or
                       ConsolidaL,ion gf Plans

 Successor            SECTION 1-2.I In the evenE of the
 Employer        dissolution, merg:er, consolidaEion or
                 reorganizat.ion of the Employer, provision may be
                 made by which the Plan and Trust will be conLinued
                 by the successor, and, in that event., such
                 successor shall be subst.itut.ed for the Employer
                 under the Plan. The substitution of the succe€isor
                 shall constitute an assumption of PIan liabilities
                 by the successor and the successor shall have all
                 of the powers, duties and responsibilities of the
                 Employer under Lhe Plan.
 Plan Assets           SECTI9II 12.2 In the evenL of any merger or
                 consolidation of the PIan with, or transfer in
                 whole or part, of the asseLs and liabilities    of
                 the Trust after September 2, 1974 | to another
                 E.rusL held under any other plan of deferred
                 compensalion mainEained or to be established for
                 the benefit, of all or some of the ParLicipants of
                 this Pl-an, the assets of the Plan applicable to
                 such Participant,s shatl be Lransferred to the
                 other trust, only if:
                  (a) each Participant would (if either this Pfan
                       or Lhe ot,her plan then terminated) receive a
                       benefit immediately after the merger,
                       consolidaEion or transfer which is equal to
                       or greaLer than the benefit t,he Part,icipant
                       would have been enLitled Lo receive
                       immediately before the merger, consolidacion
                       or transfer (if t,his Plan had then
                      terminaEed)   ;

                 (b) resolutions of the Boards of Directors of Lhe
                     Employer under this Plan, and of any new or
                     successor employer of the affected
                     ParEicipanEs, shal1 auLhorize such Lransfer
                     of asseEs; and, in t.he case of t,he new or
                     successor employer of the affecLed
                     ParEicipants, its resolutions shaLl include




                                                                          EB-00036036
        Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 42 of 77


    I




                                            39


                               an assumpt,ion of liabiliLies wit,h respect   Lo
                               such Part.icipants' inclusion in f,he new
                               employer's plan; and
                          (c) such ot,her plan and t.rust are qualified    under
                              sect,ions 401 (a) and 50L (a) of Lhe Code.




t
                                                                                   E8.00036037
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 43 of 77




                                   40


                             ARTICIJE   XIII
                           PIan TerminaLion

 Right, to            SECTTON l-3 .1 In accordance with the
 TerminaLe       procedures set forch in this Article, and
                 consistent with the provisions of title IV of
                 ERISA,   the Board may terminate this PIan at any
                 time. In the evenL the Plan is Lerminated or
                 partially terminat,ed, whether by formal action or
                 in actual operation, the funded Accrued Benefits
                 of all affected Participants shall become fully
                 vested, and shall be dist.rlbuted to Participants
                 in accordance wit,h the modes of distribution
                 provided in Article VI.
 ParLial               SECTION 1-3.2 Upon t,ermination of bhe
 Termination     PIan with respect to a group of Parcicipants which
                 constitutes a partial terminatj"on of the Plan, Lhe
                 Accrued Benefits of aII affected Part,icipants
                 shal1 become fully vested. The TrusLee shall, in
                 accordance with the directions of t,he Committee,
                 allocate and segiregiate for the benefit of the
                 ParticipanLg or Former Part,icipanLs with respect
                 to which Lhe Plan is being terminated the
                 proportionate interest of such Participants in the
                 Trust Fund.
 Allocation            SECTIO_N -1.3.3 If Ehe Plan is to be
 of Ehe          terminaLed, by written noLice or in actual
 PIan's          operation, it shaI1 first be amended to
 Assets          provide for Ehe allocation of the Plan's assets
                 among Accrued BenefiEs in accordance with the
                 priorities est,abLished by section 4044 of ERISA
                 and regulations thereunder. Any excess assets
                 remaining after all liabilities    of the PIan t,o
                 ParticipanEs and their Beneficiaries have been
                 satisfied shall be distributed to the Employer.
                 In the event that Plan liabiliEies exceed Plan
                 assets, the Employer's liabilit.y shall be limited
                 to paying only such additional amounts which when
                 added to existing PIan asseE,s may be reguired to
                 pay benefits which are guaranbeed by Lhe Pension
                 Benefit Guaranty Corporation under seclion 4022 of
                 ERISA.




                                                                          EB-00036038
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 44 of 77




                                      41


                                ARTTCLE XIV

                             Treasury Department
                          I,imitat io-4 on .Benef ite

            Except as ot,herwise permitted in this Article, benefit
  payments to a "restricted employeeI shall not excebd the periodic
  amounts payable under a single l-ife annuity that is actuarially
  equivalent to the employee's entire Plan benefit. This limit
  shall not apply if either of the following is true:
             (L) ImmediaLely after a payment of a benefit to the
                 restricted empl-oyee, Plan assets egual at least
                 LtO percent of the Plan's current liabilities.
             (2t The value of the benefit paid is less than one
                 percent of the Pl-an's current liabilities.
         , For this purpose, 'rbenefitsrr means al-l accrued and
  other Plan benefits; r'benefits paidil includes regiular payments,
  and death and disability payment,s,. and "restrict,ed employee"
  means one of the highesL-paid 25 of the current and former Highty
  Compenbated Employe-s with benefits under the Plan.
            Benefits may be paid to a restricted employee in a lump
  sum or in faster installmencs if the following conditions are
  met:
             (f)   Before receiving any payments, Lhe restricted
                   empJ-oyee agrees in writing to repay the actuarial
                   value of Lhe amounts by which the payments exceed
                   the amounts otherwise aLlowed under subsection (a)
                   if the PIan is terminated at a time when neither
                   of the tesLs (1) and (2) in subsection (a) are
                   met.
             Q) The employee guarantees repayment under (1) by
                fulfilling Lhe following conditions:
                 (i) Providing security acceptable to t,he
                        Committee equal to 125 percent of Lhe amount
                        Lhat would have to be repaid if the Plan
                        terminated on the date of distribution.
                 (ii ) Agreeing to keep the security arrangement in
                        effect and to provide additional security
                        from time to time as may be needed Lo restore
                        t,he security to t,he 125 percent level if the




                                                                          EB-00036039
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 45 of 77




                                   42


                       market value of the security ever becomes
                       less than I10 percent of the repayable
                       amounl.




                                                                          E8.00036040
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 46 of 77




                                    43


                              ARTICI,E XV

                         Top-Heavy .Provisio[s

  Rules   Eo           SECTION   l-5-,_l Notwithstanding any other
 App1y    if     relevant provision of this Plan to the
  Plan Top-      contrary, the following rules will apply for
  Heavy          any Plan Year that the Plan becomes "top-heayy"
                  (as defined in Section 1,5,2):
                  (a) Vesting. Except to Lhe extent they are more
                       favorabLe to Participants at any point in
                       clnte, t,he PLan's normaL vestlng provlsl-ons
                       shall be disregarded and in Lheir place an
                       employee will become vesLed at the rate of
                       20 percent after Lwo Years of Service and
                       20 percent each year thereafter until
                       1-00 percent vesting is achieved after six
                       Years of Service.
                 (b) Ml-nimum Benef it and Agcrual. For each Year
                       the Plan is deemed tttop-heawytr each
                       Participant who is a non-key employee shall
                       have a minimum formula benefit and Accrued
                       Benefit equal to the lesger of:
                               (i) 20 percent of such non-key
                       employee's average compensation; or
                              (ii) 2 percenE, of the average
                      compensation times the Years of Service.
                      Such benefit shall be in the form of a life
                      annuiEy, and shall be provided for each
                      non-key employee, regardless of the number of
                      Hours of Service and the level of
                      Compensation for the year. For the purposes
                      of making thie computation, the term 'raverage
                      compensatlonr' means the average of the five
                      consecutive PIan Years during which such
                      Participane has the greatesE aggregate
                      compensation from the Employer. Compensation
                      means the compensation of the ParticipanL
                      f rom the Employer for t,he year.




                                                                          EB-00036041
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 47 of 77



    !Ji




                                  44


                 (c) Limitation g:r Benefltg. rn applying the
                      dollar limitations under section f5 (e) of
                      the Code, the 1.25 lirnitation shall be
                      supplant,ed by a 1.0.
                 (d) Maximum Compensat,ion, The maximum annual
                      compensation of each employee that may be
                      taken into account under the Plan shall not
                      exceed $200,000 (or such larger amount based
                      on cost of living adjustments as may be
                      permitted under the Code).
 Top-Heavy      SECTION 1"5.2 For purposes of this Section, the
Defini-         Plarr will be co:rsidered               lf on any
tion            given determination date"t-op-heavytt
                                            (the last, day of
                preceding PIan Year or, in the case of the PIan, s
                flrsE year, the last day of such Year) the sum of
                the present value of the total accrued benefits
                for key employees is more than 60 percent of the
                present value of bhe Lobal accrued benefits of all
                employees, The present vaLue shall- include
                distribut,ions made during any given Plan Year
                conLaining the determination date and the
                preceding four Plan Years but, shaLl noL include
                the present value of the benefits for any person
                who has noE received any compensation from the
                Employer or who has not performed any services for
                the Enrployer at any time dur.ing the five-year
                period ending on Lhe det,ermination dat.e, The
                method of determining the top-heavy ratio shall be
                made in accordance with Code secbion 41"6.
                      In making the top-heavy calculation, (a) a]l
                the Employer's plans in which a key empJ-oyee
                participates shaLl be aggregated wit.h aJ.l other
                Employer plans which enabl-e a pLan in which a key
                employee participates to satisfy the Code's
                non-discrimination requirements; and (b) aIl
                Employer plans not included in subparagraph (a),
                above, may be aggregated with the Employer's pI ans
                included in subparagraph (a), above, if all of the
                aggregated plans would be comparabLe and satisfy
                Lhe Code' s non-discrimination requirements.




                                                                          EB-00036042
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 48 of 77




                                      45

 Key                      SECTIOII 15.3 A key employee is any
 Employee           employee   or former employee who at any time
 Defini-            during the PIan Year or the four preceding
 tion               PIan Years is such within the meaning of Code
                    sect,ion 4L5. As of the effective daLe, Lhe Lerm
                    key employee includes the following individuals:
                          (i) an officer (but noc more than 50 persons
                    or, if lesser, Ehe greater of 3 or L0 percenh of
                    employees and not including persons who earn
                    1-50 percenb or less of the dollar limitaLion for
                    contributione to defined contrlbution p)-ans as
                    specified in Code section 4L5 (c) (1) (A) );
                          (ii) one of the l-0 employees owning the
                    largest, interest.e of the Employer (and having an
                    annual compensabion from the Employer which is at
                    least equal t,o the doll-ar l-imitation for
                    contribuEions to defined contribution plans as
                    specified in Code sect,ion +r5 (c) (1) (A) ) ;
                          (iii) a five-percenL owner of the Employer;
                    and
                          (iv)   a one-percent owner of the Employer
                    whose annual compensation from   the Employer
                    exceeds $150,000.
 Relationship             SECTION  15..4 If the Plan's top*heaw.y
 of the    Norma1   staE,us changes and  this change alt,ers Lhe
 and Lhe Top-       Plan's normal vesting schedule, no
 Heavy              Parcicipant's vested accrued benefit
 Vesting            immediat.ely prior to such change in st.atus
 Schedules          sha1l be diminished on account of t,he change in
                    the vesLing schedule. In addition, the vesting
                    for each Participant in the PIan at, the t.ime of
                    the change in status shall be determined under
                    whichever schedule provides t.he greatest vesLed
                    benefit. at, any parLicular point in time.
 ParLici -                SECTION.L5.5 A non-key employee   who
 pation in          participates in both this PIan and another
 other Plans        top-heavy defined contribution plan mainEained by
                    the Empl-oyer, shall not be entitled to receive
                    minimum benefits and/or minimum contributions
                    under al"I such plans. Instead, the Employee shall
                    only receive the minimum benefit under Section
                    L5.l-(b) of t,his PIan. If the Employer mainLains
                    another bop-heawy defined benefit plan, minimum




                                                                          EB-00036043
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 49 of 77



    (l   tl   I




                                  46


                  benefits shall only be provided under one of    such
                  plans as may be determined by the Commilt,ee.




                                                                          EB-00036044
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 50 of 77




    1 tl   0




                                   4,7



                              ARTICLE XVI
                             Miscellaneous

 Nonguarantee         SECTION L6. I Nothing contained in this
 of Employ-      PIan sha1l be construed as a contract of
 ment            employrnent between the Employer and any Employee,
                 or as a right of any Employee to be cont,inued in
                 the employment of the Employer, or as a limitation
                 on the right of the Employer to discharge any of
               its Employees, with or without cause.
 Right eo            SECTION 16 .2 No Particj-pant, Former
 Plan Assets   Participant, ContingenE Annuitant or Beneficiary
               ehaIl have any right to, or interest in, any
               assets of the Plan upon termination of emplo:rment
               or ot,herwise, except as provided from time to time
               under this P1an, and then only to Ehe extent of
               the benefits payable under the PIan to euch
               Participant, Former Participant, Contingent
               Annuitant or Beneficiary ouL of the assets of the
               Plan. Al1 payments of benefits provided for in
               this PIan shall be made solely out of the assets
               of the Plan.
 Nonalienation       SECTION l-6.3 Benefits payable under
 of Benefits   this Plirn shall not be subject in any manner Lo
               anticipation, alienation, sa1e, transfer,
               assignment, pledge, encumbrance, charg'e,
               garnishment, execution, or levy of any kind,
               either voluntary or involuntary, including any
               such liability    which arises from the Participant's
               bankruptcy prior to actually being received by the
               person entiEl"ed to the benefiE, under the terms of
               the PIan. Any attempt to anticipate, alienate,
               se11, transfer, assign, pledge, encumber, charge
               or otherwise dispose of any right to benefits
               payable hereunder, shal1 be void. The PIan shall
               not in any manner be liable for, or subject to,
               the debts, contracts, liabilities,    engag:ements or
               Eorts of any person entitl-ed to benefit,s
               hereunder. NoEhing in this Section shall preclude
               payment of PIan benefit,s pursuant to a gualified
               domestic relations order as defined in Code
               section 414 (p) .




                                                                          EB-00036045
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 51 of 77




      rt u:l 1


                                -48

Governing Law         SECTI.ON 16.4 To the extent, noL preempt,ed by
                 federal Law, thls Plan shall be inLerpreted and
                 enforced in accordance wit.h the laws of New York.

          IN WITNESS WHEREOF/ the Employer has caused it,s duty
authorized offlcer.Lo execute this PIan document on its behaLf
xhLe L3 day of ffi ,             , :,ssa-.
                            EBER BROS. WINE & IJIQUOR CORP.




                            B




                            I




ROCO9 r 145?5




                                                                          EB-00036046
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 52 of 77




                                                                          EB-00036047
          Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 53 of 77



'i'   r




                                        Summary PIan DescripE.ion
                                        Eber Bros. Wine & Liguor Corporation
                                        ReEiremenE PIan




                                    YOUR RETIREMENT PI,AN




                                                          December 1995




                                                                          -----EE.0IINI6048
     Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 54 of 77



a,




                  The Eber Bros. Wine c Liguor Corporacion Retiremen:
        plan has been amended and restaLed in its enciret.y t.o be
        compleEely uP-Eo-daLe.
                   Employees of Eber Bros. Wine & Liguor Corp.,
        Rochest.er Liquor Corporat.ion, Eber Bros. Wine o Liguor
        Syracuse, Inc., formerly M. LichLman & Co., Inc., Eber Bros.
        Wine & Li quor Corp., Albany Division, Eber Bros. Wine & Liqucr,
        ParEmounL Division and Monroe Display Company are covered by
        this   PLan

                    The Plan is designed to help you prepare for your cwrl
        and  your f amily's f inancial security af t,er you ret.ire. It
        provides normal reLirement benefiE.s aE age 65; early reLire-
        ment benefit,s between Ehe ages of 55 and 55 for gualified par-
        ticipanus; and reLirement. benefits for part.icipants who ]eave
        rhe Company with five or more years of service. It. also pro-
        vides for a special pension t,o Lhe surviving spouses of
        eligible married ParLiciPants.
                    Please Lake Lhe Lime to read Lhis description care-
        fully. The various provisions thaE, deE,ermine and affecL your
        pension rights and benefiLs are described on E.he following
        pages.
                      The effective   date of the lat.esE. amendment is
        December 31", l-995.




                                                                               EB-00036049
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 55 of 77




                                 TABLE O!_CONTENTS
                                                                 Paqg

     When Plan Part:cipation Begins                                     L

     Your Service and Participation                                     2
       Vesting Service                                                  z
       Benefit Ser.rice                                                 2
       Change in Employee SEatus                                        3

     When You May ReEire                                                4
       Norma] Rebirement                                               +
       Early RetiremenE                                                4
        Deferred Retirement                                            4

     How PIan Benef:ts are CalcuLated
        Compensaf,ion Means                                            5


     Normal ReLirement Benefi:                                         6


     How Your   Benefit is   Paid                                      7
        SEraighc Life lrnnuiEy                                         ,7

        ConEingent Annuitant
        Period Certain
        Lump   Sum                                                     o



     Normal Mebhod of Benefit                                          q


     DeaE,h Benefit,s                                             r_0
        PrereLirement Spouse's Deat.h BenefiE                     l_0
        Post ret.lrement. Death Benef iLs                         t0
     ReLiremenl Income ExamPle                                    l_   t_



     Your Right cc Benefits                                       T2

     Insured Benefics                                             T2

     If You Become Disabled                                       L2

                  nL                                              L4
                                                                  L4
        Service                                                   L4

     Claiming Your Benefits                                       15

     If Your claim is   Denied                                    r-6

     Other Things You Shou1d Know                                T7
        Plan Administration                                      L7
        The Company' s Contribueions                             L7
        Type of Plan                                             L8
        IRS Approval                                              r.8
        Plan ldenrif ication     Numbers                          r.8




                                                                            EB-00036050
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 56 of 77




       Plan Year                                                  L8
       Future of Ehe Pl"an                                        r.B
       Agent. For Iregal. Procesg                                 t8
       Your Legal R.ighcs                                         20




                                                                          EB-00036051
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 57 of 77




                      I^IHEN   PLAN PARTICIPATION BEGINS


                If you were a participanE in the Flan prior to
     June  L, 1988, you remain a parEicipane' ff not, you are
     eligible Eo participate ::l Ehe RetiremenE Pian aft.er completing
     one year of servica whic: is defined as the ccmpletion of l-,000
     houri of serv.ice during your f irst 12 monehs of employment,
     provided you are not in a unit covered by a ccllect.ive
     -bargaining agreement. If you Peet.chis requlrement, Plan
     parcicipation begins on Ehe foLlowing June l- or December 1.
     ]une r t.o May 3l- is called Lhe Plan Year.
                In addit.ion Eo time acEually spent. working aE, your
     )oD ' hours of service include
                     paid vacacion and holidays;
                     paid sick Ieave and dlsablllc-v ieave;
                     periods o! Layoff;
                     periods of jurY dutY;
                     milit.ary ciuty;
                     hours for which back pay is    awarded   or   agreed
                     Eo;   and

                     authorizeci paid Ieaves of absence.
               You will be notified by the Adminisrrative CommicEee
     when you become eligible Eo participate,
               Prior t.o January 1, l-988, employee cont.ribut,ions were
     required. This is no longer uhe case and alL such
     conrribuEions have been reEurned to those who had previously
     conEribuEed.




                                                                            EB-00036052
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 58 of 77




                                         2



                           YOUR SERVICE AND PARTI:IPATION

                  A careful record is kept of ycur service in order :o
    determine
                          when you have earned a vested or nonforfeitabie
                        right to your PIan benefit., and
                        the amo_gnt of benef iE. to which you are entit.led
                        under the Plan.
    There are      gwo Eypes of service: Vesting Service and Benef it,s
    Service.
    Vest.   inq Serv!ce
              Your VesLing Service is the basis for det.brmininq"To
    when you have eErnEE a veuue--right. t.o your Plan benef it.
    be vested in rhe PIan means Ehat you have a nonforfeitable
    righE to benefiEs due you under Lhe Plan -- even if you leave
    Ehe CompanY before retiremenL '
              You become fully (100?) vest.eC in your Plan benefi:
    when you have been credited wit.h five (5) years of Vesting
    Service or when you atEain normal retiremenL age (which is the
    laLer of age 65 or the fifth anniversary of when PLan
    participation sLarLed)       .



               You earn a vqar of Vestinq.Service for every Plan
    year .- beginning with Lhe PIan Year thac includes your
    employment date * - during which you are credited wieh at least
    t,boo hours of service, as defined on page L. Employees of:he
    former M, Lichtman & Co., Inc. and Graves & Rodgers have earned
    Vesting Service since May 25, 1983, and February L, L989,
    respectively. Employees of t.he Paramount Division have earned
    VesCing Service since November 2L, 1"994.
               If you leave the Company before you are vested, you
    will not be entitled !o receive any benefit. from the PIan.
     Benefit Service
                   Your Beneftllcrviqe is the basis for determining the
     amolrnt,   of Lhe Plan benef iL to which you are ent,itled.




                                                                              EB-00036053
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 59 of 77




                                              3



                  Benefic Service means the same as VesEing Service
    excepc :here are different            starting daEes fc:' certiin          employees
    as inciicaced below:
        Emplovees-                                    Earliest Benefie Service
                                                             Start       Darp
        Ebe:'Bros. Wine & Liquor                            June 1,       L984
         syracuse, f nc. (l-l . Licheman)
        RochesEer Liquor SaLespeople                        ,June    1    19BB

        Eber Bros. Wine & Liquor,                           'June    I     I
                                                                          r.9B 9
         Albany Division (Graves & Rodgers)
        Eber Bros. Wine & Liquor,                         December       1,    l_995
         Paramount Division

    Chanqe   !n   Employe..e- .Sta.tug.

              lf, after you become a Plan participant, your
    employee status changes Eo thaE of a cLass of employees not
    eligible Lo participate in the PIan, your plan participarion
    will cease. However, you will conEinue to earn credic for
    years of service for vestinq purposes.
              If E,he reverse should occur -* thac is, if a
    noneligible employee's staLus changes t.o t,hat of a class of
    employees eligible Eo participace     t.hat. employee will receive
    crediL for pasL years of service for purooses of vesting and
    for determining the employee's eligibil:ry to paruicipar,e in
    the Plan (as discussed under "When PIan ParEicipation Begins,'
    on page 1).
             Since only Act.ive Plan part.icipanEs may accrue
   benefiLs under the Plan, years of service as a noneligible
   employee are not inclUded when reLirement benefit.s are
    calculaLed.




                                                                                           EB-00036054
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 60 of 77




                                       4


                              WHEN YOU MAY RET]RE


     No-rma: Reqiremenc
                Your normal reLirement date is the first day of Lhe
     rnonch that coincides with or fofLows your 65th birthday or, if
     you were within 5 years of age 55 when you were hired, your
     normat reEirement dat,e is the firsE day of Lhe mont.hr that
     coinciCes with or follows your fifth anniversary of employmenE.
     If you ret.ire then, your PIan benefit will scarE on your normal
     reEirement date and wil-I continue to be paici monchly thereafter
     until lhe month of Your deaEh.
     Earlv    Reclrement.
                 You may reLire early anyLime after age 55, provideci
     you have completed at least five (5) years of service. Your
     early:-et.irement daEe will be Ehe first day of the month Ehat
     coincides with or follows the date you ret.ire. You may elect
     to begin receiving your P)-an benefil on your early reEiremenL
     dace c: anyt.ime thereafter up to your normal retirement dat.e.
                 If you elect Eo begin recelving your monthly benefir
     aE any time prior to age 65, this benefir wiLL be reduced by
     5 percent for each year before age 55 payment is Eo begin. The
     reason for this reduction is that your retiremenL income
     benefi;s wil"I be payable to you over a longer period of time
     t,han i: they began at age 55.
     Defelred    ReLirement
                If you wish, you rnay posupone your ret.irement beyond
     age 65, Your deferred retiremenL date is Ehat date on which
     you actually retire. A deferred retiremenc benefit is
     cal-cufaEed by using Lhe factors rel"evant at. that time, namely
     CompensaLion, BenefiL Service and the Average Wage Base.




                                                                          EB-00036055
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 61 of 77




                           HOW PI,AN BENEFITS ARE CALCIII,ATED

                 Income from the Retirement Plan is based on your
      y,ears of Benefit Service and your Final Averaqe Compensation
      (up to and in excess of t.he Averqsre Social Securiry Waqe Base)
                As explaineC on page 2, you.r years of Benefit Service
      are the years during which you earn service credit for benefic
      purposes.
      comDensaLion Means
                           for salaried and hourly-paid participants:
                           gross pay plus taxable fringe benefits as        shown
                           on Form W-2 each Year;
                           for commission salespeople: ?5? of      9rc>6s
                           earnings for a calendar year, including uaxabLe
                           fringe benefits.
                  !'jnal   Averaq_q Qo_mpqnsati_qn means   your compensation
      averaged over your five consecutive calendar years out of the
      lasL ten years producing the highest average up to and
      including Your final Year'
                 The Arrer a rro Sor:i a'l .Ser:rrri iw W:oe Raqr. is the average
      of the maximum amount of annual earnings on which Social
      Security taxes are paid for Lhe 35-year period ending with Ehe
      year in which you ret,ire, t,erminate or become disabled, rouncied
      down to the nearest. $100. For l-995, t.his amount. is $25,900.
      The wa ge base increases as Lhe cost of living rises. Benefits
      from L he Retirement PIan are paid in addition to the SociaL
      Securi.Ey income you receive at reLirement. As you know, the
      Company maEches the amounE. you pay into Social Security
      dollar for dollar -- during your working years.




                                                                                    EB-00036056
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 62 of 77




                                       5



                          NORMAL RETIREMENT BENFIIT

                When you reLire at 55, your flor:i,dl ret,irement
     benefie, if paid as a suraight life annul:y, will be egual t.o
     che great,est of (a) , (b) ox, in t,he case cf Rochester Liquor
     Sa1espeople, (c):
                (a) Your accrued benef it. on May 3i-, 1989, under t.he
                    t,erms of the Plan on that. CaLe.
                (b) .80? of Fina1 Average Compensation times Benefit,
                    Service, plus .55? of Final Average Compensat,ion
                    in excess of the Average Social Security Wage
                    Base times Benefit. Service up co a maximum of :S
                     years.
                   (c) Rochester Liquor Salespeop:e receive a benefit
                        consisbing of 2 partrs: (11 a benefit based on
                        (b) using BenefiL Service after rTune 1, 1988,
                        and Q.) t,he benefit accrued t.o June 1, t9BB,
                        under the ReEaiI Clerks PIan which has been
                        merged into this PIan.
                   The normal retiremenL benefit cet,errnined in
      accordance wich the above formula will be adjusted to reflect
      ift" *"cf'tod of payment under which you elect Lo receive your
      annual benefit, if Lhat met.hod is any forn other t.han a
      Straight Life annuit,y. (See below for a ciescript.ion of the
      met,hods of payment available under Ehe Plan.   )




                                                                          EB-00036057
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 63 of 77




                                           7




                             HOW YO{IR   BENEFIT   ]S   PAID

                 In order. co give you maximum flexibiLicy in planning
     your reci-remenE., che Plan offers several forms in which your
     benefit can be pald. If ygg do not elect a meLhod of payment
     in writing, the Pl-an esLablishes a normal met.hod tor y-u.
     These normal- forms are expiained on page 9.
                The following are the options you may seLecc under
     the Plan:
     St,raiqht Life Annuitv
                Under Lhis form you will receive che full amount of
     your reEiremenE benefit i:r monrhly rnsrall-ments. paymencs will
     begin on the first day cf the monLh following your ret,iremenl
     dale and will continul for as long as you )-ive. At your death,
     aIl payments cease.
     conLillgent AnnuitanE
                Under Ehis opt,icn, you choose t.o have your full
     ret,iremenc benef it. reduced in order t.o provide a lifetime
     income for someone else after your death. You may name anyone
     you wish as your contingent. annui-t,anE,. Aft,er your death, your
     contingenE annuit.anL wou]d receive t.he amount of monehLy
     benefit seLecEed for Lhe remainder of his or her lifetime.
     Thid amount can be the same or hal-f of the benefit paid while
     you both are alive
     Pegiq_d __l0ert_ain

               this method of payment would reduce your full
     retirement benefit in order to guarant.ee payments for a period
     of time after your death t.o the beneficiary you designate. You
     may elect a five-year, een-year, or l-5-year period certain.
     This means you will receive a reduced benefit for your lifetime
     and, if your death occurs prior Lo Lhe end of the period you
     sefecLed, Ehe same monLhly benefiL wouLd conLinue to be paid eo
     your beneficiary for Lhe remainder of the period.
               If you live beyond Lhe seLected period, your monthly
     payments would conLinue for your lifetime.   However, at your
     deaLh there would be no payment to your beneficiary.




                                                                          EB-00036058
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 64 of 77




     LumP -Sum
               This opt.ion is available ac retiremenc for Lhat.
     porEion cf your benefic that. was earned on Decernj:er 31, 1995,
     If you choose inis option, the porcion of your benefit chat
     accrues after 1995 wil] be payable in one of t.he ot,her options
     you select.




                                                                          EB-00036059
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 65 of 77




                                      9



                           NORMAL METHOD OF PAYMENT

               As explained on page 7, a normai mechod of payment is
     escabi:shed for PIan part:-cipants '
                If you are -Ej.-ngJg when you ret,ire, your normal form
     of payment. is the SErgLig,ht I;ife Annuitv. If you are married
    when you reLire, your normal form of payment is Lhe 50?
    ConLinqenL AnnUitant form, wiEh your spouse as the contingent,
    annuicant. Thus, if you predecease your spouse, lour spouse
    will receive -for life 50? of Ehe reduced retirement, income you
    had been  receiving each monEh.
               At Least t.hree mont,hs before your normal ret.irement.
    daLe, you wiLl be notified by E.he AdminisiraLive CommiEtee
    regarciing Ehe normal meLhod of paymenc anci orher opt.ions
    availaple, togeEher wit.h an explanarion o: how che opt.ions
    would affecc your benefit. You will t,hen have 90 days in which
    Eo elect your option in writ,ing (or accept the norma] form)    .



               If you wish Eo receive your ret,irement income under
    any mechod ot her than t.he normal one established for you, |ou
    must submit Your election in wricing co t.he Administrative
    CommitLee at any time prior Lo early or normal ret,irement,. If
    you are married, you can elecE noE. t,o receive che 50?
    Contingent Annuit anE form if your spouse consent,s in a writing
    which acknowledge s the effecL of such elecgion and which is
    witnessed bY a PI an representative or notarized.
               If you do not. elect an optional met,hod of payment in
    writing,  your benefit will be paid under the normal form.
               If you revoke your elecrion of an optional form of
    paymen[, your benefit wi]l be paid under t.he normal form unless
    you make anoLher election prior to your ret,iremenE date with
     Lhe proPer consent.
              Any opt.ional form of payment will be automatically
    cancelled if you die before reEirement, at which Eime Ehe death
    benefit provisions of the PIan become effective.




                                                                          EB-00036060
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 66 of 77




                                      10


                               DEATI{ BENEFITS

               Alchough the Plan has been designeci primarily co
    provicie relirement :ncome, t.here are circumscances under which
    dear.h benefits are payable. These benefits are described
    below.
     Prergtirement Spouse's Deat.h Benef it
             If you have 5 years of service     your spouse is
    automatically eligible for a death benefiE u;der Ehe Retirement
    PIan.
                Should you die before retirement and had cruatified
    for this benefi:, the benefic payable to your survi.iing spouse
    would be 50% of the reduceci rnonthly benefi: thar you would have
    received had you rerired on rhe dare of your death with a 50?
    Cont ingen t Annuitant opLion in effect.. your spouse,s benefit
    would beg in on che firsc day of the month following Ehe later
    of the da te of your deat,h or your 55th birt.hday and would
    conLinue for his or her Lifetime.

    PostreeiremenE Death Bgflefits
              If you should die after beginning to receive plan
    benefits, your beneficiary or contingent annuitanc wilr receive
    che deafh benefit. ' if dDy, provided under the method of payment
    you selecEed ab reEirement.




                                                                          EB-00036061
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 67 of 77




                                      l1

                         RETIREMENT INCOME EXAMPLE

               LeC,s look at an example of how a reciremen: benefiE
     is caiculared under Lhe Plan.
               An Urmarried employee reLires on June l, L995, at, age
     65, wich a total of 35 years of Benefit Service,
               The employee,s fina] average compensation is 930,000
     Here's how the Plan formula wou].d work, assuming that, (b) in
     the formuLa operaE,ive :


           80?x$30,000x35                                $ 8, 4oo. oo
           55? x ($3o,o0o - S25,900) or $4,100 x 35           789.25
                      Annual Benefit                     $ 9, 189 .25
     Of course, :-f Ehe employee's accrued benefit, as of May 31,
     1989, :s more, that would be the benefit.. In Lhe case of
     Rochester Liquor SaIespeople, E.he (c) parE of t,he formula is
     used.
               This is the annua-I amount t.his employee would receive
     under :ne sLraighE life annuity. The employee can e1ecc
     anocher option, and if married, the form will be the 50?
     Conringene Annuitant Form.
               Remember, your primary Social Security benefit is in
     addition Lo your retirement benefit under lhe Plan.




                                                                          EB-00036062
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 68 of 77




                                        1"2



                           YOTIR   RIGHT TO BENEFITS
                Plan benefiE,s are inuended only for you and for your
      spouse or beneficiary. They canno! be assigneci, att,ached cr
      seized by any creditors.
                                INSURED BENEFITS

                CerEain benefiEs under Ehis Plan are insured by Ehe
     Pension Benefit GuaranEy Corporation (PBGC) in the event ghe
     Plan terminates. GeneralIy, t.he PBGC guarantees most, vest.ed
     normal retirement benefiEs and cert.ain disability and spouses,
     pensions. However, the PBGC does not guarantee all types of
     benefiLs under covered p]ans, and the amounE of benefit
     protection is subjecr Eo certrain limicaLions.
                The PBGC guaranE.ees v esteci benefit,s ac the ieveL :n
     effecc on the date of Plan r.erm inaEion. However, :f a plan has
     been in effecL fess than five v ears before it terminates, or if
     benefits have been increased w i Ehin the five years before plan
     EerminaLion, the whole amounL o f the plan's vesE,ed benefits or
     t,he benefit increase may not be guarant,eed. In addit.ion, Lhere
     is a ceil-ing on Ehe amount of monthly benefit thaE the PBGC
     guarant,ees, which is adjusLed periociically.
                This insurance protection is made possible by
     premiums
     -pber     paid to Ehe PBGC eac! y""t by employers, including
           Bros. For more informalion on insurance and iLs
     limitations, ask the Plan Administ.rator or the PBGC, Inquiries
     Eo Lhe PBGC should be addressed t,o E,he Office of
     Communicat,ions, PBGC, 2020 K SLreet, NW, Washingt,on, D.C.
     20005. or you can call (202]} 254-48L7    .



                           IF   YOU BECOME DISABLED

                 If you become permanentlv disab-]gd at, any time prior
      to your  normal retiremenu daLe, You are entit.led Lo receive
      benbfits from t,he RetiremenE P1an. A permanent disability is a
      physical  or mental condiLion which entit.les you Lo receive
      -Soliaf SecuriLy Disabilicy Benef its and whi ch, in the opinion
      of one or more licensed physicians select'ed by t,he
      Administ.raLive CommitLee, will permanently prev enL you from
      performing the usual duties of your job'
                The amount of your disability reEirement benefit will
      be based on your compensat,ion and years of parricipation at Lhe
      Lime you terminated employment. If you elect t.o begin
      receiving Plan benefits before age 65, your monthly payments




                                                                          EB-00036063
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 69 of 77




                                    L3


    wourd be reduced as t.hey are at early reEirement co refLece ehe
    Ionger period of clme benefits are expected co be paid co you.




                                                                          EB-00036064
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 70 of 77




                                        T4


                                  REEMPLOYIV1ENT


        -       If you leave Ehe Company and are subseguently
     reemployed, your eligibilicy Eo resume participation in uhe
     Pfan and your previously accrued service would be E.reated. in
     che foll-owing waYs:
     Partigipat ion
                If you were a parficipanU in che PIan on your
     termination date, tour ParEicipat.ion fesumes immediat,ely on Lhe
     dat,e you return Eo employment with Ehe Company.
                If you were noL a participane when you left. the
     Company, fou wiII be L.reat.ed as a new employee under t.he PLan.
     In order ro begin PIan part,icipaLion' you must. 5irst, meet t.he
     one-year eligibility  requirement described on page l-.
     Service
               When you are reemployed, You may regain your previous
     service under Lhe PIan, depending on the amount, of service you
     have accrued at your termination, the lengrh of your break in
     service, and wheLher you were a vesL,ed parEicipant when you
     tefc. Depending on your individual sit,uaLion, here is what
     would happen:
                l.    If you are reemployed before incurring a break
                      in service, your prior years of service wiLl- be
                      reinsEaLed as of Lhe date of your reemployment.
                      A break in service occurs aE L.he end of a Plan
                      Year during which you have noE compLeted at
                      feasE 500 hours of service. For example, if you
                      terminaLed employment in August, having
                      compleEed only 340 hours of service, you would
                      incur a break in service on the following
                      May 31.
               2      If you were lue,ste4 in the Pl-an at, the t.ime you
                      incurred a break in service, your years of
                      service from your prior period of employment.
                      will be reinstaLed on t.he date of your
                      reemploymenE.
               3      If you were re.]Ev,ggled or were noL a parLicipant,
                      aL the Eime you incurred a break in service.
                           If Lhe lengEh of your break in service is
                           l_ess Lilan Ehe number of years of service
                           from your prior period of employment or 5




                                                                    -=19;99113$ffis
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 71 of 77




                                     15


                          years, whichever is J.onger, your prior
                          service will be reinstat,eci on the daEe of
                          your reemployment;
                          If Lhe }engt,h of your break in service
                          eouals or exceedE the longer of 5 years or
                          your prior seryice, your service prior to
                          the break is noE reinst,ated. Your prior
                          service wiLl not count toward either your
                          el"igibiliLy or your vesEing.




                                                                          E8.00036066
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 72 of 77




                                     16


                          CLA]MING YOI,IR BENEF]TS
               PLan benefits at. normal retiremen.t will be paid
    auLomatically. i{owever, you must apply for early retiremenc
    incorne. You mustr inform the AdminisfraEi-ve Committee in
    writ.ing af least 90 days before you want. your early retiremenE
    income to begin.

                         IF   YOUR CLAIM  IS DENIED
               If ail or part of any claim for plan benefit.s 1s
    denied,  you will receive noti.ce of the denial from t,he
    AdministraEive Committee within 90 days (or, if special
    circumst,ances reguire an extension, within ,rB0 days) .  This
    notice will include
                     t,he specif ic reason f or the denial;
                     the specific Plan provisions on which the denial
                     is based;
                    any additional information recruired to
                    retonsider the clairn and an ei-olanation of why
                    this information is needed; and
                    an explanation of E,he Plan's claim review
                    procedures.
               you or your representative have the right Eo revj-ew
    all documenrat,ion perLaining to t.he decision. If you disagree
    with the decision, you may file a written appeal with Lhe
    Administrative Committ,ee within one year, The Administrative
    Commit,tee wilL lhen reconsider the claim and give writeen
    noLice of ics decision within 50 days, unless special
    circumstances reguire an extension of time for processing. In
    Lhis case, the t.ime limit will not be lat,er Ehan I20 days.
               This second notice will include Ehe reason for t.he
    decision, wiEh specific references to pertinent, PIan
    provisions. ALl interpretations, determinat.ions and decisions
    of Che Administrative CommitEee will be final and binding. If
    you need assistance with this procedure, conLact the Vice
    Presi-denE of Finance.




                                                                          EB-00036067
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 73 of 77




                                        L7


     Other .Ttrinqs You Sheuld   Know


                             PI,AN ADMINISTRATION
                The PIan is administ.ered by the Administrative
     commiLLee, appointed  by t.he Board of Directors. The committee
     has fuII responsibility for administering Lhe terms and
     provisions of the Pran in a fair and equitab)-e manner for alr
     PIan participancs.
               The address and teJ-ephone number of E,he Commit.Lee
     are:
                          AdminisEraLive Commirtee
                          Eber Bros. Wine & Liquor Corp.
                          3200 Monroe Avenue
                          RochesLer, New York       1461-B
                            (?16) s85-7700
               Day-Lo-day managemenE of Ehe Trust Fund of the
     companies has been delegated t^o Ehe PIan Trustee which is
                          M&T Bank
                          44 Exchange Street
                          Rochest.er, NY 1,46L4
                Under the t,erms of t,he f ormal trust agreemenL, t.he
     Trustees are auLhorized Eo receive, hold, invest and reinvesL
     Plan contribut.ions, inLeresL dividends and ot.her income.
                AL E,he direction of the AdminisLrative Committee, the
     Trustees make payments from the Trust Fund t,o participant.s or
     beneficiaries. No parL of the Trust, Fund can be diveired or
     used for any purpose excepL Lhe excLusive benefit. of Ehe
     part.icipanLs or beneficiaries of Ehe Retirement PLan.
                AII Plan benefits are paid by the Trust,ees from t.he
     avail-able funds in Ehe TrusL Fund.

                        THE COMPANY'    S   CONIRIBUTTONS

               Based on professional act,uarial advice, and at, t,he
     discretion of t,he Administrative CommiLLee, the Company makes
     conEribuLions to Lhe TrusE Fund in an amount designed to meeE
     or exceed minimum funding requirement.s under the Employee
     ReEiremenE Income SecuriEy Act. of L974.




                                                                          EB-00036068
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 74 of 77




                                      l-8


                              TYPE OF PI,AN

               The pLan is classified by       the     Departrment.   of Labor   as
    a, "defined benefit." pension p]an.

                              IRS    APPROVA],

              The Ret.irement, Plan and Trust, is subjecE, to
    coneinuing approval of the InEerna1 Revenue Servj-ce and may                 be
    amended Eo comply wiL.h future regulaEions.

                      PI.,AN IDENTIFI CATION     NIIIV1BERS

              You shoul-d refer to t.he Employer Idenrif ication'
    Number (EIN) and the PIan Number (PN) in any formal
    correspondence abouL the P1an. The Employer lcientification
    Number is XX-XXXXXXX. The Plan Number is 001.

                                PIJ\N   YEAR

              The Plan Year begins on June 1 and enis on May 31.
    Plan records are kept on a PIan Year basis.

                           FU'TURE   OF THE    PI,AN

              The Company intends t.o continue the Retirement PLan
   indefinitely, but reserves Lhe righc to change, amend or
   terminaLe it, should that ever become necessary. However, no
   amendment woul-d ever be made that. would reduce lhe accrued
   benefit of any participanr aL any time. Should :he Plan be
   LerminaLed all participants become vested in their a'ccrued
   benefits but. only to t.he exEent of the Pl-an's funding. The
   insurance provided by ehe PBGC is described on page L4.

                        AGENT FOR LEGAI PROCESS

             Legal process may be served on the Plan Administrator
   by direcLing such service Eor
                  Secretary of t.he AdministraE,ive Committ.ee
                  Eber Bros. wine a Liquor Corp.
                   3200 Monroe Avenue
                   Rochester, New York      1461"8
                   (715) s86-7700
              Process may also be served on Lhe P1an TrusLee,




                                                                                      EB-00036069
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 75 of 77




                                      t9

      Iisted o:: oage 1?




                                                                          EB-00036070
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 76 of 77




                                       20


                              YOIIR LEGAI RIGHTS

               Your Retiremene PIan  is covered by the Employee
      ReEiremenL Income Security Act of l-9?4 (ERISA), whith was
     designed to protecL employees' rights under t.heir benefit
     p1ans. As a participant. in the PJ-an, you have Lhe right Lo
     examine, wiLhouE, charge, Lhe official Plan document,, Lhe annual
     reporL of Plan operations and Ehe Plan description as filed
     wigh Lhe DeparLmenL of Labor. This information is avaiLable
     for your review aE Ehe CorporaEe offices, 32OO Monroe Avenue,
     Rochester, New York 14518, during regnrlar working hours.
               personal copies may be obLained upon writ,ten request,
     Lo the Vice President of Finance, 3200 Monroe Avenue,
     Rochester, New York L4618. A reasonable charge for
     reproduction may be made. In addiLion, once each year you wil-l
     receive a summary of t,he financial report of PLan operaiions.
                If you reguesE materiaLs for review, and do not
     receive Ehem wiLhin 30 days, you may fiLe suit in a federal
     court. If you do t.his, t,he court may reguire Lhe Pl-an
     Administrator Eo pay you up to $100 a day unEi'l you do receive
     the materials -- unless the mat.eriaLs were noL, senE because of
     reasons beyond the Adminiscrator's cont,roL.
                The procedure to follow if you wish to file a claim
     for PIan benefiEs is described on page 15. If your claim for
     benefits is denied, in whole or in part, |ou wii-I receive a
     writEen explanation of the reason for the denial. You have Lhe
     right Lo review all documenLation pertaining Lo Lhis decision.
     If you feel that your claim for benefiUs has been ignored or
     improperly denied, you again have the righL t.o fiJ.e suit in a
     state or federal courc.
                ERISA also permiLs you Lo reguest. a seaeement once
     each year     abouL your rights t.o a pension, whaL, your benefiLs
     would be at normal retirement, whet,her you have a vesEed right
     t,o benefiEs {see page 2) and, if not, how long you must work Lo
     become vested.
                You also have the righE to expecE fiduciaries    the
     people who are responsible for the management of Lhe PIan -- to
     b.cc solely and prudenLly in Lhe inEerests of Plan participants.
     If it should happen that PLan fiduciaries have misused Ehe Plan
     money, or if you are discriminaced against for asserting your
     rights, you may seek assistance from the U.S. DeparEment of
     Labor, or you may file suit in a federal court,.
               It. is important Eo remember that, in any court case,
     the courL will- decide who shoul-d pay court costs and IegaI
     fees. If you win your case, the court may order the person you



                                                                          EB-00036071
Case 1:16-cv-09517-LAK-KHP Document 262-22 Filed 11/08/19 Page 77 of 77




                                     ZL


     have sued lo pay t.hese cosEs and fees. It is possible,
     however, thaE you will lose the case, If you lose, Ehe coure
     may order you to pay 99ur! cosEs and legal fees. This could
     happen, for example, if the court decides that your claim is
     frivolous.
                Therefore and in your own best interest.s t,he
     Company  urges you to bring Eo its immediate attent.ion any
     que"ciorrs or problems you may hive wit.h regard Eo your
     benefits. We are commirt.ed to ensuring proper treatment and
     fulI discLosure of all pertinent information to PIan
     parLicipants. You need not feqf thaE you will be fired or
     discriminated against in any way due to any at.t.empt. to obtain
     your benefits or exercise your legal rights.
               If you have any questions about Ehe Pl-an, you should
     contact the Plan AdministraLor. If you have any quesLions
     abouE Lhis statemenc, or about your riEhts under ERISA, you
     should contact the nearest Area Office of Lhe U.S. i,abor-
     ManagemenL Services Administration, Depart,ment of l,abor'




     ROCO9rl,{571




                                                                          EB-00036072
